Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 1 of 80

is 44 -;it¢v twin

provided

purpose 0 initiating the civil docket sheet

.‘ocal rules ol'coun. This form, approved by the Judiciu| Con
r.s'.'='.r= l.*r'.\'i":et -i‘ ‘J"IUN.\' riN M' \'l l',lw; r).r- .' Hl.\' .'-ri.lm .I

CIVIL COVER SHEET

The .lS 44 civil cover sheet and llic information contained herein ncitln:r rei'p.`ac¢: nor iiupp;t:mcnt l|ie l`i|m and service ol`p|cadings or other papers ns required by |aw. except ns
erc

ncc ol` the

nitcd Statcs in eptembcr |974, is required for thc usc ufllu:

(_|¢:rlc n|`Court for thc

 

l. (n) PLAINTIFFS
Norri`s M¢:Laugh|in P.A.

(h) County nl` R¢:sidcnc\: ol` Firsl l.isted lemil`l`

Le_high

.\'.l"_\`f `I:.".l".l`N l'!.£ l'l'.'llN.' .ri'"i'-`¢`.-l.\`l:.$')

Erli??

Allol*neys (l-'mu Nann'. rlddrim. and Ti.'i'¢'phmn- .-'H'nmher.l
Gior'dano, Esq. - Cohen Fee|ey Alternose 8 Rambo

2851 Bag|yos Circ|e, Suite 200. Beth|ehem, PA 18020

(610) 625-2100

DEFENDANTS

NOTI"

All(ll'ncy$ (»'] Kmm'n)

 

(_`ounry of Rcs:di:ncc n|` Firsl Listcd l)ci`cndnnt

Northampton County Genera| Purpose Authority

.Nomla_"_"il°ll. ___

(I.'V l'-'.K .l"i'.»llW.l'.l'-`I' (`..-l.\`l:.\`UN.l'.l’;

Suite 700

|N LAND CONDFMNATION Cr\SF_S. US[`. T}lE LOCA flON Ol-`
TH|'Z TRACI' Ol' LAND lNVOl.VIZD.

John E. Freund. Esquire - King, Spry, Harman. Freund & Fau|
1 Beth|ehem Plaza.
Bethlehern, PA 18018

 

". BASIS OF JUR]SD]CT|ON (I’i'nrd¢irl '.'.‘"in()ne fimr.l.n.l'v)

U | |..,S. Gov¢mnicm

l’lninlil`l`

E'.l 2 LI\S. Govcmmem
Dcf'mdnnt

U 3 ch¢:'rnl Qu:slion

(l` -' X (im umm¢:nl' Nn.t n I'.':r:y)

3 4 nivmi:y

(fm!i¢~mu t 'in:.-mhrp r)fl’¢m..'_-¢ m Irem lll,i

 

lv. NATURE OF SUIT(I'hrce an ".\' m ()ne Hur ()m'i)

(I~'¢)r l)rr¢'mry f 'mr:x f).lrl\‘)

lll. ClTlZENSHlP OF PRlNClPAL PARTIES (I'hm-

nn ".\" m f}m' Hnrji)r I’I¢rimg[f
amf (j.m: H.:r ,Ihr .l')¢y'£'ndunU

l'TI-` l)£F FTF DEF
Cinzr:n ul`This Stntc L'l l 1 l lncnrpomtcd or l'nm:ipnl Piac¢ El 4 El 4
ol` Busincss |n Ttns Slal¢
Ciliun ofAnuihcr Siolc U 2 L'I 2 |ncnmufaicd mild Pn'ncipnl I’lac:: m 5 Cl 5
nfBusincss ln Annlhcr Slnte
C‘llizcn msu|i_|cr:t ofn D 3 Cl 1 F¢m:i,gu Naliun D 6 El 6

Fumign Cnuntrv

 

 

 

l CUNTW TORTS
Cl 110 lnsurantc FERSDNAL INJUR\' I'ERSON¢\L lN.ll:RY
|Il |20 Marine Cl 3|0Airplnm: El 365 l'monal |njury -
|J |30 Mill:r Aci El 315 Airplan¢ Pmduc: l‘rndm:l Linbi|it}¢l
C] l40 Ncgmiahle lnstn.imcnt liability C] 30'.' llm|th Cnm'
U 150 Recovcry ol`Ovn]loymcnl Cl 330 Asoult. L'l)cl &. |’linnmc:ulii:nl
& F.nfurcnncm ol`]udglncnt Sl.'mder P:m)nal lnjury
El lSl Mndi'i:m: Act U 330 chcm| [Imp.`nym' l’mduct l.inbility
Cl l52 Rcouvcry nl`Dcfaulch Liahil:ly l`_'l 308 Aslicsms l’ci'sona|
Stud¢nt boom L°l 340 Marim: ln;'my l’rm|.u:i
(Exc|udcs Vc1cmns) lJ 345 Mnnnc l’mduc| Linhi|ily
cl 153 timmy nrovqpaymmi Liahili:y l'r:llso:v.\l. nuol‘i:n'rv
of Velemn's Bencl'lts Cl 350 Mutor Vchiclc 0 370 Otl:cr Fl'aud

 

Cl 025 Drug Rc]nted Sclzun:
ofl’mpcnyll 1_'$[` SRl
C| 690 Dllier

Click here l`or' Nalun.: n

U 422 Ap‘p¢:al 23 |'SC ISS
|:l 423 Withdmwal
28 l'SC lST

_--____

U 320 Copyrighls

El 330 l'ntcnt

D 035 Fuli:nt - Ablm:vinl¢:d
New Dmg Application

El 340 decmork

 

Cl 7|0 I"alr l.abor Standalds

 

 

 

 

 

Cl 86| lllA(|J‘}§[I)

!'Sult Cndc l)cscri tinns.
m

5 375 Fn|sc Clnims Act

Cl 376 Oui Tnm (3| USC
J'»'Z¢(a])

D 400 Stnlc Reappnnionmm:

0 410 Amimm

C| 430 [lu.nks and Bimking

D 450 C`ommer¢e

U 460 Deportution

Cl 470 Rnckctr:rr lnlli.icm:od and
Corrupt Orgu.nimlicvns

l:l 480 Cnnsumcr Cm.lil

El 490 (`nblu'Sal TV

 

 

Cl 160 Stncklmldm' Suils Cl 355 Mutur Vehiclc Cl 147| Tmtli m Lcndinp Acl Cl 802 mack LungJ (923| D 850 Socunti:s!(`olmmdiiies!
g 100 Dlher Courmcl l’ruduct Lilhilliy Cl 300 Olher Pcrsulml El 7201_nhotl'hlnnoguncnt D 063 D|WC`/DlWW (405(g)) Exchnngc
D l‘)$ C`ontmct Pmduct Lialnlily Cl 300 Otlicr l‘:ur.mnl l‘ruperty Dnmngc Rc|allons D 364 SS|D Tillc XV| D 090 Other Slnlutnry Actim\s
Cl |96 Frmiclnsc |nji.lr)¢l l.'l Jll$ l’ropmy D:imagc El '.'40 Rui|way Lahor Acl D 865 RS| (405(3)) E] 801 Agncu|tuml Acis
|:l 362 i’usmal injury - l’mdl.lcl Lmbility CI 75| Flnily md Mcdicnl D 893 Envimnrncmal Mnnus
Mndiml M:il icc Lcave Aci Cl 095 Frccdmn ol' Infonnallon
Rl" I*R l' l\'l RI FR|&NER PE! m()§§ U 700 Olher Labor l.mgnticm FEDBHTAX§U[ l§ Acl
D 2 ltl Lnnd Cnndemnntion D 440 Olhi:t Civ`ll Rights llahns Curpu.\: |J ?‘)l Employce chrcm=nt Cl 870 Tmn:s {U S. l’laintii`l' D 896 Arbiimtinn
CI 220 Futec|osur¢ U 44| Voting C'l 463 Al¢cn Dcimnce lncomc Sccuh'ty Act nr Dcl'end.'ml) Cl 809 Admmlsm\livc Pmcednm
Cl 230 cht Lms¢ & F.jcctmcnt El 442 Ernplnymcm E| 5|0 Mnlmns to Vncalc Cl 871 |RS- Thin.| l'urly AcURevlew or Appm] nl'
D 240 Torts to Lnnd D 443 llnusingl Senicncc 20 USC` 760‘) Agcnc‘y D=cision
Cl 245 ant Producl Linbi|iry Accummndatiom Cl 530 Genr:m] CI 050 Constitunonalily of
£_`l 290 All Otlier Real Propcny Cl 445 Amcr wi'Disahililics- El 515 Deatli l‘:nnlly lm[§§z'l`lON Slnlc Stnlulcs
Einpln}m¢nl Olher: EI 402 Naluml:ution App|lcnlmn
Cl 446 Amer wais:ll)i|itics - EI 540 Mnnd.nmus dc Olllcr Cl 465 Ochcr llnmigmt:on
Olher CI 550 Clul Rigllis Actions
Cl 448 Educntion E| 555 l’mun Cundilinn
El 500 Civil Detamcc -
Cnndilious of
Conllnem=ni
V. ORlGlN (I'l'a¢'c rm ".\"' in Unc fiat Unl)d
g l Onginal, EI 2 I§¢:mov¢:d from Cl 3 R\:mnnded from |Il 4 Rr:instatcd nr CI 5 '|“mnsf._-rrgd from El 6 Multidistricl Cl 8 Mu|tldistricl
l'mccedlng btmc Coun Appe|lote Coun R¢:opcn¢:d Anmhgr D¢sm¢g Litigntion - ngltion -
F.\,rx'ciri-, Tmnsl`er Dircct Fl|e

 

Vl. CAUSE OF ACTION

 

Citc the U.S (`.'ivll Stntutc under which
28 USC Sec_ 1332 - Diversilv
Hru:l' description ul`cnuse

Breach of Contract

you nrc l'l ling f.'l¢l m:l cilejur£\'dlrn`rmnl' statutes milch diversity

 

Vll. REQUESTED IN

El cl-ir:ci< iFTiils

lS A CL.»\SS ACI`[ON

DEMAND S

CHECK YI:S only if demanded in complmm.

 

 

 

COMPLA|NT: UNDER P~Ul-F- 23. F R Cv P 160,005.45 h°g$'l'n\t¢"’¥ .lum' m~:MANr)= sr ves mm

Vlll. RE LATED CAS E(S) m
. -ms! u'rium,'

lF ANY ° " Ji.'i)c;i-: f nocicizr NuMBER
DATF. S|GNA'FL lRl; 0|-' A l'|'ORNE¥ Ol' REC
03/2812019 M,.///
Folt m'l-°lci: usl-1 oNl.v /

REC`EIPT# AMUUNT APPLY|NG lFl’ .lLiDGl-' MAG. JUDGE

-_-____._

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 2 of 80

l'Nl'l'|'lD ST_-\'I`ES l)lS'l'RlC'l' CO'l'R`I`
l~`OR 'l`llF; I'IASTISRN I)lS'l'RICT OF PENNSYLV.'\N|.'\

DESIGN.-\TION FORM
(tri be used .h_v corm_rei or pro se pharrrtp`ro indrcore the category qf' the case for tire purpose q,i' assignment to the oppmpriar¢- calendar)

Mdl.csso,-p,nimim 400 Crossing__Bou|evard, Bth F|oor, Bridgt_awater, New Jersey 08807

Addrcss orDc|-L,ndam: ‘I_st F|oor, 2801 E_r_nrick Boulev_ard, Beth|ehern Township, Pennsylvan_ia 18020

 

Place of`Accident. incident or Transaetion: _ Easton’ Pennsylvama _

 

 

RELA TED CASE, IFANY:
Case Numhcr: Judge: Date 'l'enninated:

Civil cases are deemed related when Ya is answered to any of the following questions'.

l. ls this ease related to property included in an earlier numbered suit pending or within one year Yes m No.
previously terminated action in this eourt?

2. Does this case involve the same issue ol` fact or grow out of the same transaction as a prior suit Yes m No
pending or within one year previously terminated action in this eourt?

3. Does this case involve t|le validity or infringement afa patent already in suit or any earlier ‘{es |: No
numbered case pending or within one year previously terminated action of this eourt?

4. ls this case a second or successive habeas corpus. social security appea|, or pro se civil rights Yes m No
ease filed by the same individual'.’

leertify t|iat. to my knowledge. the within case l:l is f E is not relate ton
this court except as noted above.

mm 03/28/2019

se now pending or within one year previously terminated action in

46128

-l.aiv Pro .S; ll’loinr{(]' n attorney I.D. ii (U'applicable)

   
 

 

 

 

liarrow v

 

 

ClVll.: tl'lae¢: a i' in one category onlyl
chrrml Quesrt'on Crrses: Dt’i'er.rlry .Iurisdicrion Case.\':

Indemnity Contract, Marine i_"ontract. and Al| Otlier Contraets lnsurance Contract and Other Contracts

FELA Airplane l’ersonal Injury
Jones Aet-Persona| lnjary Assault. l)ei`amution

Antitrust Murine l’ersonal injury

Patent Motor Vehiclc Persona| lnjary

Labor-Munagement Re|ations
Civi| Rigiits

Other l’ersona| lnjary (!’Ieo,w .rpccr'jw _
Products Liohility
l-Iabcas Corpus Products Liabi[ily - Asbestos
Seeurities Act(s} Cases . All other Diversity Cases
Soeial Security Review Cases {Plra:e spcry_i-,I: BLBE¢;|] of goni[agj
. Al| other Federa[ Question Cases
(Pl'ea.rc spch _t'.i.'

|:||`_'I:l|:|l:|l:l.'.ll:||j|:||:i §
H|:|l:ll:l|:il:l|:|l:||:| f~`~'

:,;4

 

 

 

 

ARH|TRATION CERTIF|CAT|ON
(T¢'n: affect ofriti.r certification i.r to remove tire case]i'om eligibility for arbitration.}

it 51/ 56~’/?//’¢*0 _ counsel ofreeord or pro se plaintiff, do hereby certify'

Pursuant to Locn| Civil Rule 53.2, § 3(c) (2). that to the best of my knowledge and beliel`, the damages recoverable in this civil action ease
exceed the sum ol`5150,000.00 exclusive of interest and eosts:

|:I Reliefotherthan monetary damages is sought. /

wm 03/28;2019 % 46123

sub e ot-l'.mi' /I’n) Se i'!ainr{'g' rlrt‘orney I,D. ii (t_'/`opplimbl'e)

  
  

NOTE'. A trial de novo will be a trial hyjury only ifthere has been c p ' nee with F.R.C.I' 3lt.

 

{ lt.'. 'l'.'? §§ Jl'.'|'-l,.

 

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 3 of 80

lN THE UN[TED STATES DlSTRlCT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVAN|A

EM TT KDES[ NATI NF

Norris |V|cLaugh|in P.A. 1 CIVIL ACTION
v. o
Northampton County No-

General Purpose Authority

ln accordance with the Civi| .lustice Expcnse and Delay Rcduction Plan of this court, counsel for
plaintiff shall complete a Case Manugcmcnt Traek Deeignation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (Sec § 1:03 ofthc plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearanee, submit to the clerk of court and serve on
the plaintiff and all other parties, a Casc Management Track Designation Form specifying the track
to which that defendant believes the ease should be assigned.

SELECT ONE OF THE FOLLOW!NG CASE MANAGEMENT TRACKS:
(a) l-Iabcas Corpus - Cascs brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Soeial Security - Cases requesting review of a decision ofthc Secretary of Health
and Human Services denying plaintiff Soeial Security Benel'its. ( )

(c) Arbitmtion - Cases required to be designated for arbitration under Loeal Civil Rulc 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage li'om
exposure to asbestos. ( )

(c) Spccial Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(t) Standard Managemcnt - Cases that do not fall into any one of the other traeks. (X)
03/281201 9 Emil Giordanq/ / Plainiia
Date Attorney-at-l/c\$ Attorney for
l61Lf52§2100 (610) 332-2722 egiordan0@cohenfeeley.com
Fe-lephoae FAX N amber E-Mail Address

(Clv. 660) 10102

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 4 of 80

lN THE UN|TED STATES DlSTRlCT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVAN|A

NORR|S MCLAUGHL|N, P.A, :
Plaintiff : No.

v.
NORTHAMPTON COUNTY GENERAL

PURPOSE AUTHOR|TY,
Defendant

COMPLAINT

Comes now Plaintiff, Norris McLaugh|in, P.A (hereinafter “Norris" or “P|aintiff"),
and through counsel, Cohen Fee|ey A|temose and Rambo, P|aintiff tiles this
Comp|aint for breach of contract and related causes of action and in support thereof

alleges as follows:

1. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1332
in that that P|aintiff and Defendant are citizens of different states and the amount
in controversy exceeds $75,000.

2. Venue in the Eastern District of Pennsy|vania is proper because the

Defendant is a municipal authority doing business in Northampton County,

Pennsy|vania

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 5 of 80

Th§ ngi§§

3. P|aintiff, Norris lV|cLaugh|in, P.A. ("Plaintiff")1 is a New Jersey professional
corporation, having a principal place of business at 400 Crossing Bou|evard, 8th
F|oor, Bridgewater, Somerset County, New Jersey 08807.

4. Defendant, Northampton County General Purpose Authority (the “GPA"), is a
Pennsy|vania municipal authority, having offices at clo Northampton County
Department of Community and Economic DevelopmentT 15‘F|oor, 2801 Emrick

Bou|evardl Beth|ehem Townshipl Northampton County, Pennsylvania 18020.

|nr ‘n F lm

5. This breach of contract action arises of out of GPA's breach of its obligation
to pay P|aintiff the sum of $160,005.45 for services rendered between December
2017 and Ju|y 2018 inclusive as promised in the fee agreement (the “fee
agreement”) between the parties dated lVlarch 1, 2016. A copy of the fee agreement

is attached hereto as Exhibit A.

6. Demand has been made for payment, but the GPA has failed and refused and
continues to fail and refuse to pay the amounts owing to Plaintiff as provided in the

fee agreement The demand letter and supporting bills are attached hereto as Exhibit

B.
QQ_M
r h f n r
7. P|aintiff incorporates by reference the allegations contained in the preceding

paragraphs as though fully set forth herein.

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 6 of 80

8. On lVlarch 1, 2016 the GPA adopted a resolution that approving P|aintiff as
provider of legal services by the GPA. A copy of the resolution is attached hereto as
Exhibit C.

9. The parties due to the complexity and amount of work generated , agreed the
billab|e rate of Two Hundred Ninety-Five Dol|ars ($295.00) per hour. A copy of the

emai| confirming the fee is attached hereto as Exhibit D.

10. The fee agreement was re-confirmed by resolution of the GPA adopted on
September 6, 2016 and set a bi||ab|e amount of Two Hundred Ninety-Five Dol|ars
($295.00) per hour for certain legal services and ratified and approved certain prior
similar legal services performed by P|aintiff A copy of said resolution is attached

hereto as Exhibit E.
11. Al| legal work was done iri a professional and competent fashion.

12. All bills were approved for payment at public meetings of the GPA. A copy of

the first page of said minutes is attached hereto as Exhibit F.
13. ln breach of the fee agreement, the GPA has refused to pay P|aintiff the sum of

$160,005.45 for services rendered between December 2017 and Ju|y 2018 inclusive

as promised iri the fee agreement
14. As a result of the GPA’s breach, P|aintiff has been damaged.

Wherefore, P|aintiff, Norris respectfully requests this Honorab|e Court enter

judgement against Defendant, GPA as follows:

The principal sum $160,005.45

|nterest at the legal rate from the date of August 1, 2018.

P|aintist costs as provided by law.

Such other and further relief as this Court may deem just and proper.

ease

3

Case 5:19-cv-01314-l\/|AK Document 1 Filed 03/28/19 Page 7 of 80

Quantum Meruit

15. P|aintiff incorporates by reference herein the contents of paragraphs 1 through

14 of this document as though the same were set forth herein.

16. Norris, in fulfillment of all of its obligations under the terms of the fee
agreement dedicated several lawyers to the work of the GPA and provided

competent legal services

17. lnstead of Norris being able to deploy its lawyers to other clients which would
have resulted in generation of profitable revenue to Norris, Norris was required to

forego other profitable opportunities in detrimental reliance upon the Agreement.

18. Defendant was enriched by the Plaintiff’s services in such circumstances thatl

in equity and good conscience, the Defendant should make payment.

Wherefore, P|aintiff, Norris respectfully requests this Honorable Court enter

judgement against Defendant, GPA as follows:

The principal sum $160,005.45

interest at the legal rate from the date of August 1, 2018.

P|aintist costs as provided by |aw.

Such other and further relief as this Court may deem just and proper.

.r¢s=-'~.w

JURY DEMAND

Pursuant to Rule 38(b) of the Federal Ru|es of Civil Procedure and the 7"‘
Amendment to the Constitution of the United States, P|aintiff hereby demands a trial by

jury of all issues triable as of right by jury in the above action.

Case 5:19-cv-01314-l\/|AK Document 1 Filed 03/28/19 Page 8 of 80

Respectfulw
By: / a:>
Attor ey |D: 46128

Cohen Feeley A|temose & Rambo
2851 Bag|yos Circle, Suite 200

Bethlehem, PA 18020
oaie; 3 if // (610) 625-2100
Attorney(s) for P|aintiffl Norris McLaughlin, P.A.

Case 5:19-cv-01314-l\/|AK Document 1 Filed 03/28/19 Page 9 of 80

VER|F|CAT|ON

The Undersigned verifies that he/she is the attorney for the P|aintiff’s iri this
matter has read the attached pleading and that it is true and correct to the best of
his/her knowledge, information and belief.

This Verification is made subject to the penalties of 18 P.S. Section 4904 relating to

unsworn falsification to authorities
%Z/,,a
_ EmYGiordano, Esquire
DATE; 3/_/ Q'¢/Z

Case 5:19-cv-01314-l\/|AK Document 1 Filed 03/28/19 Page 10 of 80

Case 5:19-cv-01314-l\/|AK Document 1 Filed 03/28/19 Page 11 of 80

515 West Hamiltcn Street

Norris guam

Ailentow'n, PA 18101.

MCLaughlin raising
Marcus, P.A. z `

hallwan
A T T 0 R N g Y s A T L AW mmi nini= wm 165-2211

March l, 2016

Northampton County General Purpose Authorit_v
Northamptoa County Govemment Center
669 Washington Street

_ .i:`.aston,_BA 18042.

Re: Le;galRenresentation

Dear Members of the General Purpose Authority Board:

Please accept my sincere appreciation for deciding to retain Norris, Manughlin &
Marcus, P.A. and, specifically, me to continue to serve as Northampton County General Purpose
Authority’s (“GPA") solicitor. I have been honored to serve as the GPA’s solicitor and eagerly
look forward to continuing to serve and assist the GPA. Pursuant to your request, please allow
this letter to serve as the “contract of engagement" and as a permanent written record of our
engagement

Outlined below are specifics concerning our fees. While these specifics were described in
our Firm’s response dated January 7, 2016 to the Request for Proposals for legal services issued
by the GI‘A on November 20, 20l5. i wish to include them for purposes of this “contract ol'
engagement", with the adjustments thereto that we have subsequently agreed upon:

l. l`-`or transactions involving bond tinancings for not-for-prof`it and for-profit entities,
our fee will be as provided in the GPA‘s approved fee structure (attaehed as
EXHIBIT l and 2), as may be modified from time to time by the GPA Board. if
extraordinary circumstances beyond our control should arise in one of these
transactions that require us to perform materially more work, the possibility exists
that I may request the GPA Board to approve an adjustment to our fee.

.,_al~$ ""’0,0

Bridgewater, N] ' New York, NY ' Allentown, PA
www.nmm.law.com

\,§WF
301

“fnmt"

Case 5:19-cv-01314-l\/|AK Document 1 Filed 03/28/19 Page 12 of 80

Northampton County General Purposc Authority
March 1, 2016
Page 2

2. For GPA transactions that involve other loans and grants, our fee will be fixed at
$200!hour for the term of this “contract of engagement", unless and until any
increase thereto is approved by the GPA Board. There will not be a minimum l`ee
charged with respect to transactions involving loans and grants or the payment of a
retainer. Our fees for such loans and grants will be billed either directly to the
GPA or the borrower or grantee, at the GPA’s direction. Also, the fees relating to
work on such loans and grants will be reflected in a separate invoice.

3. For all other GPA transactions and work, such as, but not limited to, work relating
to the GPA’s annual audit, Right-to-Know Luw Requests, projects under
Pennsylva.nia’s Act 88, compliance policies, litigation and the GPA’s governing
documents, our fee will be $250/hour.

4. Aa has been our custom, we will not bill for attendance at GPA Board meetings.

5. 'I`lie GPA will also be billed for disbursements and other charges relating to our
professional services Such charges may include, without limitation, overnight
delivery, material amounts of photocopying. To the extent any of these
disbursements are incurred, however, I do not expect them to be significant

We will render and you agree to pay periodic statements on a monthly busis. Payment is
due upon your receipt ol` each statementl To save paper and postage, statements will be emailcd
as PDF attachments to Mark Hartney, Norlhampton County Community and Economic
Development Administrator mharl.ne al orlham toneoun or ) with “GPA Solicitot‘ Invoicc
for (lnsert Month and Year)" in the subject line of the e-mail. Hard copies will be available upon
request The GPA will notify NMM of any changes to the billing instructions If you have any
questions or concerns about our billing for the services rendered, please notify us immediately.
in the unlikely event that our statements arc not timely paid, our Fimi reserves the right to
suspend services until satisfactory payment arrangements are made or, if necessary, to terminate
such services

Wc will preserve your file for at least seven years after the conclusion of any particular
engagement '[`hereafter, we reserve the right to destroy the file in accordance with applicable
legal requirements lf the file includes any documents or other material that you have provided
to us and that you wish to regain possession of, please ask for these to be returned to you at the
conclusion of thc matter.

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 13 of 80

Northamptoa County General purpose Authority
March l. 2016
Page 3

As we discussed, I will be the primary attomey who will provide services to the GPA. ln
t.he event, howevcr, that due to circumstances beyond my reasonable control, l am not able to
provide assistance with respect to a particular matter, Graham Simmons will serve in my place.

While this “eontract of engagement” is for a term of two (2) years with an option for a
two-year renewal, we recognize that our Firrn and I serve at the pleasure of the Board and that
our services can be terminated at any time by the GPA Board.

if the terms of our engagement meet with your approval, please sign and date this letter
below and return it to us. You may retain the enclosed copy of this letter for your records. If
you do not return the original of this letter or contact us with questions or comments within ten
(10) days from the date of this letter, we will assume that you have understood and accepted the
above terms

Again, thank you for allowing my firm and me to serve the GPA.

Vct‘y truly yours,

Norris McLaughlin & Marcus P.A.

%)`i/; ma Lusnts jia/

ACCEPTED:
Northarnpton County GPA

By:

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 14 of 80

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 15 of 80

` 515 West Hamilton Street
NOIIlS _ Suite 502
MCLaughhn Ailenmwn, PA isim

T: 610-391-1800
MBI`CUS, P..A F= 610-391-1805
A!l\l=l`.:i'~ r'\i i_..h.'.\
TO! Shawn Langen

From: ]ohn F. Lushis, ]r., Esquire
Date: August 1, 2018
Re: NCGPA lnvoices

Outlined below is information relating to the invoices that Norris McLaughlin &
Marcus P.A. [“NMM") has submitted to the Nortliampton County General Purpose
Authority (”NCGPA") that have not been paid and invoices for our services that we
have provided through the date of our resignation of july ZU*h, 2018, for which we have
not previously billed.

P3 Proiect

1. The outstanding balance as of ]uly 27, 2018 was approximately 565,540.00,
which covered services rendered from December 2017 through ]une 2018 inclusive.
NMM submitted the following invoices comprising this amount

10809351
10819815
10826765
10836626
10843219
10851732
1086]726

Upon further review. We made a few diggsan adjustments Forwarded
herewith is a revised combined invoice no. 10863635 in the amount of 563,997.85 for all

of NMM's P3 services from December to June inclusive

2. Forwarcled herewith is our invoice for P3 services provided in the month
of ]uly 2018.

3. All of my 133 services were billed at the rate of $295.00 per hour, which
was approved by a resolution of the NCGPA Board in 2016. A substantial amount of

ss “' gaf

49

Uridp,ewater. Nl ' \lew York, NY ' Allentown, P.»\_
wi\' w.nmmlaw .cnm

\M'l'r
Jnn.\°

"'Fn n '~"

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 16 of 80

|1`\1 L'.l'\.

August 1, 2018
PageZ

the services provided over the last seven (7) months has been precipitated by the
difficulties the NCGPA has encountered with the County.

Business Matters

Forwarded herewith is NMM's invoice for services rendered in ]uly 2018. These
services have been billed at the rate of 5200.00 per hour as specified in our March ],
2016 engagement letter. NMM previously submitted invoice no. 10861725 in the
amount of 528,143.10. NCGPA paid $10,100.00 by check dated ]uly 10, 2018, which
covered payment for services provided in March and April 2018. Thus, there is a
balance (excluding time in ]uly) of $18,043.10 that is owed.

Right-to-Know Law

Porwardecl herewith is NMM's invoice for Right-to-Know Law services provided
in ]uly 2018. ln connection with the Right-to-Know Law services NMM has provided,
we previously forwarded to Dave llughes invoice no. 10851734 in the amount of
2516,208.16, which was not presented to the NCGPA Board for payment Please note
that the hourly rate NMM previously charged for Right-to-Know Law services was
$200.00 per hour. Upon further review, we noted that the March ‘l, 2016 engagement
letter provides for a rate of $250.00 per hour for services relating to RTKL requests
'I’hus, we have revised invoice no. 10851734, forwarded herewith, to reflect an hourly
rate of 5250.00. With only a few exceptions relating to a request made in June 2018 by
the Pennsy|vania Foundation for Fair Contracting, all of the work was performed by my
partner Barbara I~Iollenbach. We will not seek an adjustment to our prior invoice for
RTKI.. services, that was paid. NMM reiterates that the amount of work on the Right-to-
Know Law requests was made much more difficult and much more extensive by the
fact that the DC`.‘FD had comingled records of NCCPA with records of the County on
the County server. if you recall, and for sake of comparison, NCGPA learned that the
Count}r received a RTKL request. lt took the County four (4) months and a substantial
amount of time to provide an incomplete response

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 17 of 80

\

August 1., 2018
Page 3

County Proceedin_gs

Another invoice submitted herewith is for proceedings With the County. A
separate billing code was established after the County made assertions that it would
commence litigation against the NCGPA primarily with respect to the P3 Project. We
previously submitted invoice no. 10861737 to Dave Hughes, but this was not presented
to the NCCPA Board. Even though NMM believes that because all of this work was
precipitated in connection with 133 Project, NMM could bill at $295.00 per hour. Upon
further review, we noted that the March 1, 2016 engagement letter allows us to bill for
litigation-related matters at a rate of 5250.00 per hour. Accordingly, we have revised
invoice no. 10861737 to reflect this hourly rate. Again, NMM emphasizes that almost all
of the Worl< reflected on this invoice has resulted from the difficulties that have arisen
between the County and the NCGPA and a substantial amount of time was spent
interacting with Conrad O'Brien as special counsel.

Lafayette Col|ege

l performed work on the upcoming Lafayette College bank financing that
covered 1.9 hours. NMM bills at a non-discounted rate for bond transactions In my
case, this is 5365/hour, what totals $693.50.

Ca pital Projects

We also re-reviewed NMM's invoices that were previously submitted to the
NCGPA and paid with respect to Capitai Projects e.g. new jail. We made downward
adjustments totaling $19,066.50. The adjustments were made to the hourly rates of
some of the NMM attorneys who worked on these projects to make billing rates
consistent with the billing rates for work performed on the P3 Project.

In view of the foregoing, the net outstanding amount owed NMM is 5160,005.45.

Again, thank you for all your support over a span of many years.

cc: David l-lughes

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 18 of 80

Norris McLaughlin & Nlarcus, P.A.

 

Pennsy|vania Office
515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax |D: XX-XXXXXXX

Invoice tt 10853537

Norr.hampton County General Purpose Dat:e 07/12/2018
Aur_hor;i.ty Client 114995
Attn: S`nawn Langen/David Hughes Matt:er 28
2801 Emrick Boulevard, lst: Floor JFL

Bethlehem, PA 18020

For professional services rendered from March 4, 2018
through June 30, 2010

Re: County P3 Proeeedings

Tot:al Fees $ 17,325.00
Tota1 F.'Jcpenses $ 17.23

Total This Invoice.- $ 17,342.23

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 19 of 80

Norris McLaughlin & Marcus, P.A.

Pennsy|vania Offlce

515 West Hamllton Street, Suite 502
Allentown, PA 18101

PH 610-391~1800 | FX 610-391-1805
Fed Tax ID: XX-XXXXXXX

Page 1
Invoice # 10863637
Date 07/12/2018
Northampton County General Purpose Client 114995
Authority Matter 28
Atcn: Shawn Langen/David Hughes JFL
2801 Emrick Boulevard, lsc Floor
Bethlehem. PA 18020
For professional services rendered from March 4, 2018
through June 30, 2018
Re: County P3 Proeeedings
3/04/18 PDH .BO 200.00 Inicial review of Levin engagement
letter and review relaced emails;
3/05/15 PDH .60 150.00 Telephone conference with J. Lushis with
Comments on Levin engagement letter;
4/06/18 JFL .70 175.00 Telephone conference with special
counsel;
4/10/18 JFL 3.00 750.00 Draft and transmit memoranda to counsel;

voicemail to J. Kutz; draft and transmit
correspondence to J. Kutz;

4!11/15 JFL 1.50 375.00 Telephone conference with E. Gigliocti;
review documents e.g. litigation Hold
letter; review, draft and transmit
multiple correspondence;

4/12/18 JPL 4.60 1,150.00 Review, draft and transmit multiple
correspondence;
4/13/18 JFL 1.60 400.00 Telephone conference with K. Kent;

review, draft and transmit multiple
correspondence; finalize chronology;

4/15/]8 JFL .Eo TS.OO Review, draft and transmit
correspondence to K. Kent;

4/16/18

4/17/13

4/18/18

4/19/18

4/20/18

4/23/18

4/25/18

4/26/18

4/27/18

4/28/18

4/30/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 20 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

3.60

.30

}_I'

.30

430

.40

1.20

180

.30

900.

75.

400.

325.

75.

100.

300.

300.

200

250

75

00

00

00

00

00

00

00

00

.00

.00

.00

Page 2
Invoice # 10863537
mate 07/12/2018
Client 114995
Matter 28

JFL

Draft and transmit memorandum to P.
Ferraro; draft and transmit multiple
other correspondence; telephone
conference with K. Kent and B.
Gigl;otti; commence drafting resolutions
of issues memo;

Telephone conference with S. Langen;
review, draft and transmit
correspondence;

Telephone conference with K. Kent and B.
Gigliottj; review, draft and transmit
correspondence;

Review case law; reviewl draft and
transmit multiple correspondence;

Telephone conference with B. Gigliotti;
review ]eLters;

Review. draft and transmit
correspondence;

Draft and transmit memorandum to
correspondence to K. Kent and B.
Gigliotti; telephone conference with K.
Kent and H. Gigliotti;

Draft and transmit correspondence to K.
Kent and B. Gigliotti; telephone
conference with K. Kent and B.
Gigliotti;

Telephone conference with K. Kent and B.
Gigliotti; review, draft and transmit
correspondence;

Dra£L and transmit memorandum to Peg
Ferraro; review, draft and transmit
correspondence;

Telephone conference with K. Kent;
review, draft and transmit
correspondence;

5/01/18

5/02/13

5/03/18

5/04/18

5/07/18

5/08/18

5/09/10
5/16/10

5/17/15

5/20/18

5/21/18

5/22/18

5/23/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 21 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL
JFL

JFL

JFL

JFL

JFL

JFL

.40

.40

.30

.00

.90

40

.lO

.60

.60

.50

100

350.

250.

225

250

100.
775.

150.

400.

125.

.00

00

.00

00

.00

.OO

00
00

00

.00

.00

00

00

Page 3
Invoice # 10863637
Date 07/12/2018
Client 114995
Matter 28

JFL

Review, draft and transmit
correspondence;

Review, draft and transmit multiple
correspondence including revisions to
letter;

Review, draft and transmit
correspondence;

Telephone conference with K. Kent;
review, draft and transmit
correspondence;

Telephone conference with K. Kutz and J.
Kutz regarding status and prevailing
wage; telephone conferences with K.
Kent; review letter from M. Rudas;
review, draft and transmit
correspondence;

Draft and transmit memorandum to K.
Kent; review, draft and transmit other
correspondence; telephone conference
with K- Kent;

Telephone conference with K. Kent;
MeeLjng with K. Kent and S. Langen;

Telephone conference with K. Kent; draft
and transmit correspondence;

Draft and transmit memorandum to K.
Kent; research governmental vs.
proprietary functions;

Telephone conference with K. Kent;
review, draft and transmit
correspondence;

Tclepnone conference with K. Kent;
meeting with M. Dowd;

Telephone conference with K. Kent;

5/24/13

5§25/18

5/25/13

b/ZB/LB

5/29/13

5/29/15

5/30/18

5/31/15

e/oi/ia

6/04/15

6/06/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 22 of 80

JFL

J FL

JFL

PDH

PDH

JFL

JFL

JFL

JFL

JFL

1.20

.40

.40

.50

1.30

5.?0

300.

200.

100.

100.

375.

300.

625.

925.

225.

325

1,425.

00

00

00

00

00

00

00

00

.00

00

Page 4
Invoice # 10863637
Date 07/12/2018
Client 114995
Matter 28

JFL

Review, draft and transmit
correspondence including memorandum to
S. Langen;

Telephone conference with K. Kent;
review, draft and transmit
correspondence;

Draft and transmit memorandum to K.
Kent; review, draft and transmit
correspondence;

Review issues re: County with J. Lushis
and K. Kent

Prepare for and participate in
conference call with K. Kent, Esq. and
J. Lushis; review subsequent email
exchanges;

Telephone conference with K. Kent and P.
Hutcheon regarding matters with County;
review, draft and transmit
correspondence;

Telephone conference with K. Kent and S.
Langen; continue drafting memorandum
regarding resolution of issues;

Telephone conference with K. Kent;
finalize draft of memorandum regarding
resolution of issues; commence drafting
op-ed piece; review, draft and transmit
correspondence;

Telephone conference with K. Kent;
rcvicw. raft and transmit
correspondence;

Telephone conference with K. Kent;
review, raft and transmit
correspondence;

Telephone conference with K. Kent;
review, draft and transmit multiple

6/07/18

6/08/18

6/09/18

6/10/18

6/11/18

6/12/10

6/13/18

6/14/18

6/15/18

6/21/18

6/27/10

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 23 of 80

JFL

JFL

JFL

JFL

JFL

JFL

J FL

JFL

JFL

JFL

JFL

.30

.40

.50

.60

.20

.90

.BG

.20

.00

.EU

.?0

325.00

100.00

125.00

150.00

300.00

725.00

450.00

300.00

200.00

200.00

175.00

Page 5
Invoice # 10563637
Date 07/12/2018
Client 114995
Matter 28

JFL

memoranda and correspondence;

Telephone conference with K. Kent;
Review. draft and transmit
correspondence;

Meeting with S. Langen;
Draft memorandum to Mike Dowd;

Telephone conference with M. David;
Telephone conference with K. Kent;

Telephone conference with K. Kent;
Review letter from Finance Committee;
Review, draft and transmit multiple
correspondences re; same;

Telephone conference with K. Kent; draft
and transmit memorandum to Board;
review, draft and transmit multiple
correspondence; telephone conference
with S. Langen; telephone conference
with M. Dowd;

Telephone conference with M. Dowd;
telephone conference with S. Langen;
telephone conferences with K.
KenL;Lelephone conference with D.
Hughes; review, draft and transmit
correspondence;

Telephone conference with K. Kent; draft
and transmit memorandum to K. Kent
regarding Finance Committee;

Telephone conference with K. Kent;
review, draft and transmit
correspondence;

Telephone conferences with S. Langen;
telephone conference with K. Kent;
review draft and transmit multiple
correspondence;

Review, draft and transmit

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 24 of 80

Page 6
Invoice # 10863637
Date 07/12/2018
Client 114995
Matter 2a

JFL

correspondence; Telephone conference
with K. Kent;

EB.ED TOTAL HOURS
TOTAL SERVICES $ 17,325.00
HOURS RATE AMOUNT
PETER D. HUTCHEON 3.30 250.00 825.00
JOHN F. LUSHIS, JR. 66.00 250.00 15,500.00
69.30 $ 17,325.00

EXPENSES
4/12/18 Courier Service. FedEx delivered to Brittany
J sigli:>r.ti 4/13 Lush.is 17.23

TOIAL EXPENSES $ 17.23

TOTAL THIS INVOICE $ 17,342.23

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 25 of 80

Norris McLaughlin & Marcus, P.A.

 

Pennsy|vania Of'Flce

515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax ID: XX-XXXXXXX

Invoice # 10864046

Northampton County General Purpose Date 08/01/2018
Authority Client 114995
Attn: Shawn Langen/David Hughes Matter 28
2801 Emrick Boulevard, lst Floor JFL

Bethlehem, PA 18020

For professional services rendered from July S. 2018
through July 31, 2018

Re: County P3 Proceedings

Total Fees $ 4,725.00
Total Expenses $ .OO
Total This Invoice $ 4,725.00
Previous Balance $ 17,342.23

TOTAL AMOU'NT DUE $ 22,067.23

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 26 of 80

Norris McLaughlin & Marcus, P.A.

Northampton Count

Authority
ALtn: Shawn Langen/David Hughes

2801 Emrick Boulevard, let Floor
Bethlehem,

For professional services
through July 31, 2018

PA 18020

Re: County P3 Proceedings

7/05!18

7/05/18

7/09/18

7/10/18

7/11/18

7/12/18

7/13/18

7/17/18

7/18/18

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

.BD

.30

2.60

200

75.

550.

950.

825.

575.

75.

1,125.

i50.

y General Purpose

00

00

00

00

00

00

00

00

00

 

Pennsy|vania Offlce

515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax|D: XX-XXXXXXX

Page 1
Invoice # 10864046
mate 03/01/2018
Client 114995
Matter 28

JFL

rendered from July 5, 2018

Review draft and transmit multiple
correspondence; research;

Telephone conference with K. Kent;

Review, draft and transmit multiple
correspondence including detailed
memorandum to K. Kent;

Commence drafting chronology of events
as rcquested;

Telephone conference with K. Kent;
finalize draft of chronology of events
and transmit to K. Kent; review, draft
and transmit multiple correspondence;

Review documents re: several legal

matters; Review, draft and transmit
multiple correspondence;

Telephone conference with K. Kent;

Continue drafting list/description of
issues and other documents;

Te]ephone conference with K. Kent and S.

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 27 of 80

Page 2
Invoice # 10864046
Date 08/01/2018
Client 114995
Matter 28
JFL
Langen;
18.90 TOTAL HOURS

TOTAL stavlcts $ 4 , 725 . 00
HOURS RATE AMOUNT
JOHN F. LUSHIS, JR. 18.90 250.00 4,725.00
18.90 $ 4,725.00

EXPENSES
TOTAL EXPENSES $ .00
TOTAL THIS INVOICE $ 4,725.00
PREVIOUS BALANCE $ 17,342.23

TOTAL AMOUNT DUE $ 22,067.23

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 28 of 80

Norris McLaughlin & Marcus, P.A.

 

 

Pennsy|vania Offlce

515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Invoice # 10864041

Northampton County General Purpose Date 08/01/2018

Authority Client 114995
Attn: David Hughes Matter 1
669 Washington Street JFL

Easton, PA 18042

.-..-__..._.__......_ __ ____ -_.-.___ .._ .

For professional services rendered from duly 5, 2018
through July 31, 2018

Re: BUSINESS MATTERS

Total Fees $ 6,000.00
Total Expenses $ .00
Total This Invoice $ 6,000.00
Previous Balance $ 18,043.10

TOTAL AMOUNT DUE $ 24,043.10

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 29 of 80

Norris McLaughlin & Marcus, P.A.

 

Pennsy|vania Office

515 West Hamilton Street, Suite 502
Al|entown, PA 18101

PH 610-391-1800 l FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Page l

Invoice # 10864041

Northampton County General Purpose Date 08/01/2018
Authority Client 114995
Attn: David Hughes Matter 1
669 Washington Street JFL

Easton,

For professional services r
through July 31, 2018

RE: BUSINESS MATTERS

7/05/13 JFL

7/11/18

7/12/18

7/12/18

7/16/19

7/17/13

7/lE/lB

PA

JFL

JFL

JFL

JFL

JFL

JFL

18042

l_

00

.80

.50

.60

.30

.90

.80

200.

760.

1,120

1,060_

180.

560.

00

00

00

00

00

endered from July 5, 2018

Draft and transmit memoranda regarding
various issues e.g., financial proposal;
telephone conference with D. Hughes;

Commence prepare for Board meeting;
review, draft and transmit multiple
correspondence;

[No Charge] Mceting with D. Hughes;

Meeting with D. Hughes to prepare for
Board meeting; research regarding Board
opportunities; review, draft and
transmit multiple correspondence;

Telephone conferences with D. Hughes;
continue preparing memoranda; continue
preparing for Board meeting; continue
research regarding filing of board
vacancies; review, draft and transmit
correspondence;

Telephone conference with D. Hughes;
telephone conference with S. Hann and K.
Kent regarding Board appointments;

Telephone conference with D. Hughes;
continue drafting documents for Board;

CdS€ 5219-CV-01314-|\/|AK

7/19/18 JFL 4.50

7/20/18 JFL 5.00

30.50

JOHN F. LUSHIS, JR.

Document 1 Filed 03/28/19 Page 30 of 80

Page 2
Invoice # 10864041
Date 08/01/2018
Client 114995
Matter 1

JFL

telephone conference with M. Garner
regarding new issuance; review, draft
and transmit correspondence;

960.00 Draft documents including letter from S.
Langen; telephone conference with D.
Hughes; review, draft and transmit
correspondence; telephone conference
with K. Kent;

1,160 00 Finalize and transmit all documents for
Board meeting including description of
issues; telephone conference with S.
Langen; telephone conference with D.
Hughes; telephone conferences with D.
Hughes; review. draft and transmit

correspondence;
TOTAL HOURS
TOTAL SERVICES $ 6,000.00
HOURS RATE AMOUNT
30.00 200.00 6,000.00
30.00 $ 6,000.00
EXPENSES
TOTAL EXPENSES $ .00
TOTAL THIS INVOICE $ 6,000.00
PREVIOUS BALANCE $ 18,043.10

TOTAL AMOUNT DUE $ 24,043.10

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 31 of 80

Norris McLaughlin & Marcus, P.A.

mda omce_
515 West Hami|ton Street, Suite 502

A|!entown, PA 18101
PH 610-391-1800 | FX 610-391-1805

Fed Tax lD: XX-XXXXXXX

Invoice # 10863635

Northampton County General Purpose Date 07/12/2018

Authority Client 114995
Attn: David Hughes Matter 15
669 Washington Street JFL

Raston, PA 18042

For professional services rendered from December 1, 2017
through June 30, 2018

Re: P3 Project

'I‘otal Fees $ 63,884.50

Total Expenses $ 113.35

Total This Invoice $ 63,997.85

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 32 of 80

Norris McLaughlin & Martus, P.A.

 

Northampton County General Purpose

Authority
Attn: David Hughes

669 Washington Street
PA 18042

Easton,

For professional services
through Junc 30,

Ee: P3 Project

12/01/17

12/04/17

12/05/17

12/06/17

12/06/17

12/07/17

JFL

JFL

JFL

BLH

2018

.40

.40

.20

.30

Pennsy|vania Oft'lce

515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610»391-1800 | FX 610-391~1305
Fed Tax lD: XX-XXXXXXX

Page 1
Invoice # 10853635
pate 07/12/2018
Client 114995
Matter 15

JFL

rendered from December l, 2017

59

88

649.

llB.

.00

.00

.00

.50

00

00

Review, draft and transmit
correspondence;

Review, draft and transmit
correspondence regarding utility
relocation;

Telephone conference with S. Rugis;

Review Ms. Ganssle email re: status of
insurance renewal and need for updated
financial information; prepare email to
Mr. Hughes requesting updated financial
information and review email from him
re: same; prepare email to Ms. Ganssle
re: updated financial information;

Telephone conference with D. O'Donnelll
S. Rugis, G. Kuklinski regarding right
of way issue; review correspondence
regarding same; review, draft and
transmit correspondence;

Review Mr. Hughes emails (x2) re: wells
Fargo daily notice and PMA draft to
Lafayette Bank and prepare emails to him
res reason for wells Fargo notice;
prepare email to Ms. McClellan re:

12/07/17

12/08/17

12/08/17

]2/11/17

12/11/17

12/12/17

12/13/17

12/13/17

12/14/17

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 33 of 80

JFL

BLH

JFL

JFL

ZMM

JFL

JFL

ZMM

JFL

1.00

.10

.20

,20

.80

.30

29.

59.

11357.

40_

?ET_

bd
hi
31

50

00

00

00

.00

Page 2
Invoice # 10863635
Date 07/12!2019
Client 114995
Matter 15

JFL

apparent duplicate payment of PMA
invoice;

Review, draft and transmit
correspondence regarding RGW
Acquisition; review, draft and transmit
correspondence;

Review Ms. McClellan email re: no
duplicate payment of invoice made;

Telephone conference with S. Rugis
regarding ROW Acquisition meeting;
review correspondence regarding same;

Telephone conference with D. O'Donnell,
S. Rugis and G. Kuklinski regarding ROw
Acquisition; meeting with Zaid Mohiuddin
regarding same; telephone conference
with R. Durkin; review draft and
transmit correspondence; telephone
conference with S. hangen;

Meeting with John Lushis regarding
research on utility company rights to
install facilities in township right of
way lines;

Meeting with J. Brown; meeting with J.
Brown, S. Rugis and G. Horas; telephone
conference with S. Rugis; telephone
conference with R. Durkin; telephone
conference with D. Hughes; review, draft
and transmit correspondence;

Review, draft and transmit
correspondence regarding ROW
Acquisition; research regarding same;

Research on utilities being located in
right of way;

Telephone conference with G. Kuklinski;
review. draft and transmit
correspondence; telephone conference
with S. Rugis;

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 34 of 80

12/15/17 JFL

12/18/17 BLH

lZ/lB/l? JFL

12f19/17 JFL

12/20/17 JFL

12/21/17 JFL

.50

.40

1.50

147.50

118.00

1.522.:0

1,416.00

442.50

1.829.00

Page 3
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

Telephone conference with S. Rugis
regarding meeting with Kriga; review,
draft and transmit correspondence
regarding same:

Review Ms. Ganssle email re: Trident
renewal of liability policy for 2018,
prepare email to Mr. Hughes re: Trident
renewal of liability policy for 2018,
amount of premium and requesting
confirmation of GPA’s intent to renew
policy and use PMA as TPA; prepare email
to Mr. Sharp re: carrier will renew
liability insurance policy and
requesting documents to renew PMA TPA
contract pending reauthorization by GPA;

Travel to Grantville, PA with J. Brown,
S. Rugis and R. Durkin to meet with J.
Marzalino and J. Kutz; review, draft and
transmit correspondence;

Prepare meeting agenda; attend meeting
with representatives of GPA, the County:
Rockefeller Group and Allen Township;
telephone conference with S. Rugis;
review/revise permanent easement
agreement;

Meeting with J. Brown regarding Bridge
No. 124; review, draft and transmit
correspondence regarding PPA Amendment;
finalize redraft of the Permanent
Easement Agreement and transmit to S.
Rugis and D. O'Donnell & Benesch; review
SaulComm Agreement;

Continue drafting chart regarding
responsibilities/obligations; meeting
with S. Langen regarding various
matters, voice message to J. Kutz;
review, draft and transmit
correspondence; research regarding third
party beneficiaries;

12/22/17

;2/26/17

12/26/17

12/29/11

1/02/18

1/03/18

1/03/18

1/04/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 35 of 80

JFL

JFL

JFL

JFh

JFL

BLH

JFL

B LH

6 10

.BG

+30

1.20

.50

1,799.50

236.

BB.

354.

177.

29.

324

00

50

00

00

.50

Page 4
Invoice § 10863535
Date 07/12/2018
Client 114995
Matter 15

JFL

Telephone conference with J. Kutz;
meeting with G. Kuklinski and S. Rugis
regarding Bridge 124; telephone
conference with G. Kuklinski and S.
Rugis R. Durkin; telephone conference
with P. Hutcheon; finalize draft chart
regarding responsibilities/obligations;
continue research regarding third party
beneficiaries;

Draft and transmit memorandum to working
group regarding Bridges 124; draft and
transmit correspondence;

Review Service Agreement; review, draft
and transmit correspondence regarding
Same;

Telephone conference with L. Treadwill
regarding Bridge 124; telephone
conference with S. Langen, commence
revising P3 assessment; review, draft
and transmit multiple correspondence;

Telephone conference with G. Horas
regarding various matters including
Bridge 124; telephone conference with D.
Hughes regarding S. Langen's invoices;

Review Ms. Gannsle email re: status of
GPA decision rc: renewal of liability
insurance and Telephone conference with
to Mr. Hughes requesting status of same;

[No Charge] Travel to Washington, D.C.
to meet with John Augustine of USDOT
regarding P3 projects/financing;

Prepare email to Mr. Langen, et al. re:
GPA liability insurance policy due for
renewal and what needed to renew; review
Mr. Hughes email re: potential issues
re: renewal; review Service Agreement
between County and GPA; prepare email to
Mr. Hugheo re: terms of Service
Agreement and renewal governed by this;

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 36 of 80

1/04/18

1/05/18

1/08/18

J/OB/l€

1/09/18

1/10/18

1!10/]8

l/ll/lB

1/11/16

JFL

JFL

JFL

JFL

JFL

BLH

JFL

JFL

JFL

-30 88
l.EE 442
4.50 1,327.
1.80

.60 177.

.10 29.
3.?0 1,09]
l.4D 413

.20 59

.50

.50

50

00

50

50

.00

.OO

Page 5
Invoice # 10863635
Date 07/12/2018

Client 114995
Matter 15
JFL

review Mr. Hughes email re: has
documents necessary to renew insurance
and request for payment of premium made;
prepare email to Ms. Gannsle re: items
needed to renew policy in process;

Telephone conference with G. Kuklinski
regarding ROW; review correspondence
regarding same;

Telephone conference with G. Kuklinski
regarding ROw and payment procedures;
telephone conference with J. Kutz;
telephone conference with S. Langen;
review, draft and transmit
correspondence;

Review further Service Agreement and PPA
Agreement; revise chart; review, draft
and transmit correspondence; review
proposed amendments to PPA;

[No Charge] ALLend Board meeting;

Draft and transmit correspondence
regarding insurance; telephone
conference with G. Horas and G.
Kuklinski;

Review Ms. Ganssle email re: status of
receipt of payment for liability
insurance and prepare email to Mr.
Hughes re: same;

Meeting with Benesch and GPI regarding
ROw and utilities; commence revising
Master Amendment and Amendment No. 1;

Review correspondence regarding ROw
acquisition; telephone conference with
S. Langen; Benesch and Arrow regarding
ROW acquisition;

Draft and transmit correspondence
regarding P3 closing binders;

1/12/18

l/lZ/l&

l/lB/lB

1/13/18

l/lS/lB

l/lS/lB

l/lS/lE

l/lE/lB

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 37 of 80

BLH

JFL

MBA

BLH

JFL

ELH

JFL

.lC

3.50

.80

.20

4.?0

.10

3.50

29.

590.l

1,062.

160.

59.

1,386.

1,121

00

00

00

50

.50

.00

Page 6
Invoice # 10563635
Date 07/12/2018
Client 114995
Matter 15

JFL

Review email from Ms. Ganssle re:
liability carrier looking for renewal
documents and check and status of
receipt of same; prepare emails to Ms.
Ganssle re: prior follow-up with Mr.
Hughes and will continue with effort to
obtain needed items;

Telephone conference regarding stone
arch bridges; finalize Amendment No. 1;
commence drafting cover letter for ROW
acquisition;

Finalize cover letter for ROW
acquisition: transmit to working group;
draft utility relocation reimbursement
agreement with PPL and transmit to
working group;

Research regarding notice requirements
from Eminent Domain;

Review Ms. Ganssle email re: obtained
necessary items to renew liability
insurance; prepare email to Mr. Sharp
confirming liability insurance renewed;

Revise/finalize cover letter regarding
right of way acquisition and transmit to
working group; draft proposal guidelines
regarding payment and transmit to
working group; meeLing with S. Langen;
review, draft and transmit multiple
correspondence; telephone conference
with G. Kuklinski;

Review Mr. Sharp email re: comments from
PMA attorney and whether amendment
needed to TPA contract;

Finalize Amendment to PPA and transmit
to J. Kutz; telephone conferences with
G. Kuklinski (Benesch); review, draft
and transmit correspondence regarding
Milestone Payments; telephone
conferences with S. Langen; review,

1/17/13

1/17/18

1/17/18

1/17/18

1/18/18

1/19/1s

1/19/13

l/lB/lB

1/21/13

1/22/15

1/23/15

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 38 of 80

BLH

BLH

BLH

JFL

JFL

BLlI

BL»H

BLH

JF.|_;

JFL

JFL

_10

.20

.lE

3_40

.30

.50

]0

.lG

.20

.40

29.

59.

29.

1,003.

BB.

147.

29.

29.

59.

llB.

855

00

50

50

50

50

00

00

.50

Page 7
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

draft and transmit multiple
correspondence; continue drafting P3
overview;

Telephone conference with Mr. Sharp re:
may be no need for TPA contract and
rationale;

Review TPA contract re automatic renewal
provisions;

Prepare email to Mr. Sharp re: in
agreement TPA contract automatically
renews for successive one-year term
unless action taken to terminate;

Finalize draft of Overview of P3 and
transmit to S. Langen; telephone
conference with L, Treadwell regarding
Bridge 124;

Review, draft and transmit
correspondence;

Review Ms. Ganssle email re: insurance
binder and need for loss run for
2017-18; prepare email to Mr. Sharp
requesting loss run for 2017~18 policy
period; review insurance binder for
2018-19;

Review Mr. Sharp email re and 2017 loss
run; prepare email to Ms. Ganssle re:
same;

Review Mr. Sharp email re: will provide
loss run;

Review, draft and transmit
correspondence;

Finalize PB Overview; review, draft and
transmit correspondence;

Meeting with Bcnesch regarding various
issues e.g. Bridge 124, ROW meeting with

1/24/18

1/25/18

1/26/15

1/27/18

1/29/18

1/30/18

1/31/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 39 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL

.TG

295

295

206.

531.

1,062.

442.

472.

00

.00

50

00

00

50

00

Page 5
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

County; draft and transmit to Benesch
proposed meeting agenda; revise chart
regarding Director of Public Works;

Review, draft and transmit multiple
correspondence including memorandum to
M. Emili;

Telephone conference with J. Kutz;
revise PPA Amendment; telephone
conference with G. Kuklinski; review,
draft and transmit multiple
correspondence relating to ROW
acquisition and other matters;

Telephone conference with J. Kutz;
finalize Amendment to PPA; review, draft
and transmit correspondence;

Draft and transmit memorandum to S.
Hoffman regarding Service Agreement;
draft and transmit correspondence to S.
Langen;

Telephone conference with George Horas
and G. Kuklinski; Meeting with Eenesch,
S. Langen, S. Donahue and M. Emili
regarding P3; review draft and transmit
correspondence;

Revise PPL Utility Relocation Agreement;
review Conservation Easements and draft
and transmit correspondence regarding
same; telephone conferences with G.
Kuklinski regarding prevailing wage rate
issues; review, draft and transmit
correspondence regarding same;

Telephone conferences with G. Kuklinski
regarding press release, conversation
easement and authorized representative;
telephone conference with S. Langen
regarding press release and other
matters; draft press release; review,
draft and transmit multiple
correspondence;

2/01/18

2/02/18

2/05/18

2/06/15

2/09/18

2/12/;5

2/12/10

2/13/18

2/15/18

2/16/18

2/17/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 40 of 80

JFL

JFL

JFL

JFL

JFL

JCH

JFL

JFL

JFL

JFL

.30

.40

.20

.20

.50

.20

.90

.EU

ld?.

88

50.

140

30

255.

l??

llB.

324

.50

.00

.00

00

.50

.00

50

.00

00

.50

Page 9
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

Telephone conference with G. Horas and
G. Kuklinski regarding authorized
representation;

Review, draft and transmit
correspondence;

Telephone conference with G. Kuklinski;
review status update; reviewl draft and
transmit multiple correspondence;
telephone conference with S. Langen;

Telephone conference with G. Kuklinski;
review correspondence;

Telephone conference with B. Tully
regarding Amendment to PPA;

Finalize and transmit letter and PPA
Amendment to J. Kutz; review, draft and
transmit multiple correspondence;
telephone conference with G. Kuklinski;

Discuss notary acknowledgments with J.
Lushis and provide forms;

Telephone conference with G. Kuklinski
regarding status; telephone conference
with F. Summa regarding ROW issues;
review compliance; research regarding P3
documents as public records; telephone
conference with S. Langen;

Review, draft and transmit
correspondence regarding Authorized
Representatives; telephone conference
with G. Horas regarding same; draft and
transmit correspondence regarding press
release;

Telephone conference with G. Kuklinski
regarding authorized representative;

Review Easement Agreements; review Final
Acceptance fro Bridge 157; review, draft

2/19/19

2/20/18

2/21/18

2/22/18

2/23/13

2/24/16

2/26/18

2/27/18

2/28/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 41 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

.20

.30

.30

.TD

.00

.00

.TD

59.00

88.50

88.50

295.00

1,091.50

826.00

1,180.00

324.50

206.50

Page 10
Invoice # 10863635
Date 07/12/2015
Client 114995
Matter 15

JFL

and transmit correspondence regarding
ROW;

Review, draft and transmit
correspondence regarding ROW;

Telephone conference with G. Kuklinski
regarding ROW; review correspondence
regarding same;

Telephone conferences with G. Kuklinski
regarding Bridge 124, ROW and
agricultural Easements;

Telephone conference with D. Borger
regarding accounting issue; review,
draft and transmit multiple
correspondence; regarding ROW and other
issues;

Telephone conferences with G. Kuklinski;
telephone conference with G. Kuklinski
and D. wolfgang (Dept. of
Agricultural~DOA); telephone conferences
with J. Howard (DOA) review, draft and
transmit memorandum, correspondence
regarding ROW;

Research regarding Agricultural
Conservation Easements; draft and
transmit memorandum and other
correspondence regarding same; review
easement agreements in connection with
plans;

Prepare documents for meeting, e.g.
bridge list; meeting with S. Langen and
G. Kuklinski; telephone conference with
G. Kuklinski; review, draft and transmit
correspondence;

Telephone conference with G. Kuklinski;
review/revise memorandum regarding
Bridge 124;

Revise further memorandum regarding

3/01/18

3/02/18

3/05/18

3/06/18

3/07/13

3/08/18

3/09/18

3/09/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 42 of 80

JFL

JFL

JFL

JFL

JFL

JFL

BLH

JFL

E.HD

.40

.EC

.10

354

413

649

118

29

413.

.50

.00

.OO

.00

.00

.OO

50

00

Page 11
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

Bridge 124 and transmit to G. Kuklinski
and S. Langen; telephone conference with
G. Kuklinski;

Telephone conference with G. Kuklinski;
draft and transmit memorandum regarding
Bridge 202; telephone conference with D.
Cohen regarding easements;

Telephone conference with M. Schaefer
(PPL) regarding Utility Relocation
Agreement; review revised Utility
Relocation Agreement; draft and transmit
correspondence regarding same; review,
draft and transmit correspondence
regarding questions raised by D. Borger;
telephone conference with G. Kuklinski;

Telephone conference with G. Kuklinski
and S. Langen; telephone conferences
with G. Kuklinski; review multitude of
correspondence; draft and transmit
correspondence;

Meeting with G. Kuklinski regarding
various matters e.g. Bridges 127, 202,
condemnation; revise Utility Relocation
Agreement; review, draft and transmit
correspondence;

Review, draft and transmit
correspondence regarding Bridge 63;
review, draft and transmit other
correspondence;

Draft and transmit correspondence
regarding Utility Relocation Agreement,
Bridge 157, Bridge 63; telephone
conference with G. Kuklinski regarding
various matters;

Review PMA invoice for TPA contract and
prepare email to Mr. Hughes re: same;

Draft response to Palmer Township and
transmit to G. Kuklinski; revise PPL

3/11/18

3/12/18

3/13/18

3/14/1&

3/15/18

3/16/18

3/17/18

3/19/15

3/19/18

3/20/16

3/20/18

3/21/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 43 of 80

JFL

JFL

JFL

JFL

JFL

BLH

JFL

JFL

MBA

JFL

.50

_40

.30

_EU

.70

.70

.30

.ED

.30

.40

.30

147.

177.

BB.'

177

140.

501.

BB.

59.

88

80

88.

50

00

.00

.00

00

50

50

00

.50

.00

50

Page 12
Invoice # 10863535
Date 07/12/2018
Client 114995
Matter 15

JFL

Utility Relocation Agreement and
transmit to PPL; review, draft and
transmit correspondence;

Draft and transmit memorandum to G.
Kuklinski regarding Bridge 63,124, 202
and utility relocation;

Telephone conference with F. Summa
regarding ROW; telephone conference with
G. Kuklinski regarding various matters;

Telephone conference with G. Kuklinski
regarding open matters; review, draft
and transmit correspondence;

Telephone conference with G. Kuklinski;
review, draft and Lransmit
correspondence regarding ROw, Utilities;

Telephone conference with G. Kuklinski;
Review Easement Agreement; Review, draft
and transmit multiple correspondence re:
ROW and other matters;

Begin research re: 93 statute;

Draft Verizon Relocation Agreement and
transmit to G. Kuklinski; Revise
Memmering Easement Agreement; Revise
Pan~American Relocation Agreement;

Review Ms. Ganssle email re: and 2018
liability policy; prepare email to Mr.
Hughes re: policy;

Review further ROW Easement Agreements;
Telephone conference with G. Kuklinski
re: ROw and utility relocation matter;
Review revised PPL Relocation Agreement;
Review other correspondence;

Continue researching P3 statute;

Telephone conference with G. Kuklinski

3/21/18

3/22/13

3/23/15

3/24/19

3/26/18

3/27/18

3/27/1&

3/28/15

3/28/18

3/29/18

4/02/13

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 44 of 80

MBA .60
JFL 1.40
JFL .20
JFL .IE
JFL .40
JFL .HE
MBA . 2 0
JFL 3.10

JFL .TE
JFL .BE
JFL .30

120.00

413.00

59.00

59.00

118.00

236-00

40.00

914.50

235.00

88.50

Page 13
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

re: Utility Resolution; Review, draft
and transmit correspondence re: same;

Continue researching P3 statute;

Telephone conference with G. Kuklinski;
M. Emili, GPI and Kriger regarding PPL
Utility Relocation; telephone conference
with G. Kuk;inski regarding same;
review, draft and transmit
correspondence regarding same;

Telephone conference with G. Kuklinski
regarding Pan-American relocation;
reviewl draft and transmit
correspondence;

Review, draft and transmit
correspondence;

Telephone conference with G. Kuklinski;
review, draft and transmit multiple
correspondence;

Revise further PPL Relocation Agreement;
telephone conferences with G. Kuklinski;
review multiple correspondence;

Continue researching PB statute;

ALLend 93 status conference in
Lehighton; review, draft and transmit
correspondence regarding utilities;

[No Charge] Attend P3 status conference
in Lehighton;

Telephone conference with J. Kutz;
review further Article XIII of County
Code; review case law regarding
residency requirement; review. draft and
transmit correspondence; telephone
conference with G. Kuklinski;

Telephone conference with G. Kuklinski;
review, draft and transmit

4/02/18

4/03/18

4/04/18

4/04/18

4/05/18

4/06/18

4/07/18

4/08/15

4/09/15

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 45 of 80

MBP.

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

1_4

.40

.80

.40

.80

.40

.TU

.20

.20

.20

450.

236.

413

236.

708

501

59.

59

354

EO

00

.00

00

.00

.50

00

.00

.00

Page 14
Invoice # 10863635
Date 07/12/2018

Client 114995
Matter 15
JFL

correspondence;
Continue research;

Telephone conferences with G. Kuklinski
regarding Bridge 124 and other matters;
telephone conference with J. Kutz;
review correspondence;

Telephone conference with G. Kuklinski;
telephone conference with G. Kuklinski,
M. Emili and S. Langen; review, draft
and transmit correspondence;

Draft memorandum regarding P3 related
matters;

Telephone conferences with T. Kohler
regarding Bridge #15; telephone
conference with G. Kuklinski regarding
same; telephone conference with M.
Emili, regarding same; telephone
conference with S. Langen, M. Emi]i, G.
Kuklinski, GFl and Krigcr regarding
same; review, draft and transmit
correspondence regarding same; review,
draft and transmit multiple other
correspondence; telephone conference
with J. Kutz;

Telephone conferences with G. Kuklinski
regarding utility issues; review P3
information presented at County Council
meeLing; review, draft and transmit
correspondence;

Review, draft and transmit
correspondence regarding Mr. Ronca;

Review, draft and transmit
correspondence regarding tree clearing:

Telephone conference with J .Kutz;

telephone conference with G. Kuklinski;
review/revise status update; telephone
conference with L. Ronca; review, draft

4/10/13

dill/18

4F::/18

4;;3/15

4£15/18

4f;efis

4!1?/13

4/1€/18

4/19/18

4/20/15

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 46 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

BLH

[-.J

.2

h.l
,_|

.4

_E

5-..|

.20

0

0

0

£.§r

w
U'1
h

55.

147.'

295.

29.

.00

.00

.00

00

.50

00

`.00

Page 15
Invoice § 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

and transmit correspondence;

Telephone conference with G. Kuklinski
regarding ROWHutilities; review, draft
and transmit correspondence regarding
same;

Telephone conference with G. Kuklinski
regarding various matters; review, draft
and transmit correspondence;

Review, draft and transmit
correspondence;

Review, draft and transmit
correspondence regarding same;

Reviewl draft and transmit multiple
correspondence;

Meeting with G. Kuklinski regarding
multiple open issues; review, draft and
transmit correspondence regarding same
including correspondence to L. Ronca;
telephone conference with G. Kukiinski;
draft and transmit memorandum to K. Kent
regarding Project Document
provisions/issues;

Draft and transmit correspondence
regarding inspections; telephone
conference with G. Kuklinski;

Telephone conference with J. Fitzpatrick
regarding Bridge 124; telephone
conference with G. Kuklinski; review,
draft and transmit correspondence;

Telephone conference with G- Kuklinski;
review, draft and transmit
correspondence regarding Bridge 124 and
utility monitoring;

Review email from Mr. Hughes requesting
copy of PMA contract and prepare email
to him sending same;

4/23/18

4/25/18

4/26/18

4/2?/18

4/30/13

S/Dl/lB

5/02/18

5/03/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 47 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

29 59.
l.JU 383

_TD 206
l,lD 324.'
4.60 1,357.
Z.lD 619.

.BE 235
J.EU 1,052.

.50

.50

00

50

00

00

Page 16
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

Review, draft and transmit
correspondence regarding various
matters;

Telephone conference with G. Horas and
G. Kuklinski; telephone conference with
G. Kuklinski and T. Kohler regarding
Bridge 15; review, draft and transmit
correspondence; telephone conference
with G. Kuklinski;

Telephone conferences with G. Kuklinski;
review, draft and transmit
correspondence; finalize easements;

Telephone conferences with G. Kukiinski
regarding Bridges 15 and 143 and other
matters; review and draft
correspondence, continue finalizing
easements;

Draft and transmit letter regarding
Bridge 124 to S. Langen and G. Kuklinski
; telephone conference with S. Ortiz
regarding same; review, draft and
transmit correspondence regarding same;
meeting with G. Kuklinski regarding
easements; telephone conference with G.
Kuklinski regarding conservation
easements and other matters; review,
draft and transmit correspondence;

Telephone conferences with G. Kuklinski;
draft letter regarding Bridge #15 and
transmit to S. Langen and G. Kuklinski;
telephone conference with L. Ronca;
review, draft and transmit multiple
correspondence;

Telephone conferences with G. Kuklinski;
review, draft and transmit multiple
correspondence;

Telephone conferences with G. Kuklinski;
draft letter regarding Bridges 15 and

5/04/13

5/07/13

5/09/13

5/09/18

5/11/18

5/13/18

5/14/18

5/15/18

5!15/18

5/17/18

5/21/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 48 of 80

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

JFL

.40

.20

.20

.20

.30

.20

23

.90

113.00

14?.50

59.00

59.00

59.00

BB.hU

59.00

11903.00

1,205.50

59.00

265.50

Page 17
Invoice # 10663635
Date 07/12/2018
Client 114995
Matter 15

JFL

124; review correspondence;

Telephone conferences with G. Kuklinski;
review, draft and transmit
correspondence;

Telephone conference with G. Kuklinski;
revise PPL Agreement; review, draft and
transmit correspondence;

Commence making changes to Ronca
Easements;

Telephone conference with G. Kuklinski
regarding various matters;

Revicw, draft and transmit
correspondence;

Review action items; review
correspondence;

Telephone conference with G. Kuklinski
regarding various matters;

Finalize letter to Mike Emili regarding
Bridge #124; telephone conferences with
K. Kuklinski; commence drafting letter
to M. Emili regarding various matters;
review, draft and transmit multiple
correspondence; finalize redrafts of
Ronca Easement Agreement;

Finalize draft of letter to M. Emili
regarding various matters and transmit
to S. Langen and L. Benesch for review;
draft and transmit correspondence to The
Morning Call; review draft and transmit
correspondence;

Review draft and transmit
correspondence;

Telephone conference with G. Kuklinski;
finalize letter to M. Emili regarding
various matters;

5/22/13

5/23/13

5/23/18

5/24/18

5/25/18

5/29/18

5/30/18

5/30/13

5/30/18

6/01/18

5/04/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 49 of 80

JFL

JFL

JFL

JFL

JFL

JFL

BLH

BLH

JFL

JFL

JFL

.TE

LJ'1

.50

.30

.10

.20

.50

+30

llB.

1,681.

147.

59.

88.

59

59.

147.

SB.

00

00

50

.00

.50

00

50

50

Page 18
Invoice # 10863635
Date 0?/12/2018

Client 114995
Matter 15
JFL

Telephone conference with G. Kuklinski;
review, draft and transmit
correspondence; review progress report;
telephone conference with D. Hughes;
review correspondence;

Prepare for meeting; travel to
Harrisburg with Benesch to meet with
PennDOT officials regarding PB; review,
draft and transmit correspondence;

[No Charge] Meeting with PennDOT;

Telephone conference with G. Kuklinski;
telephone conference with L. Ronca;
review, draft and transmit
correspondence;

Review, draft and transmit
correspondence;

Telephone conference with G. Kuklinski
regarding status of open issues and
presentation to County Council; review,
draft and transmit correspondence;

Review Mr. Sharp email re and PMA March
invoice; prepare email to Mr. Hughes re
invoice and expected payment date;

Review-Mr. Hughes email re expected date
of payment of PMA invoice; Prepare email
to Mr. Sharp re same;

Telephone conference with G. Kuklinski
regarding open issues;

Telephone conference with G. Kuklinski
regarding open issues and authority
representative; telephone conferences
with R. Madison regarding authorized
representative;

Telephone conference with G. Kuklinski
regarding various issues;

5/05/18

6/06/18

6/06/18

6/07/18

6/08/18

6/09/13

G/ll/lB

6/12/18

6/13/13

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 50 of 80

JFL

BLH

JFL

JFL

JFL

JFL

JFL

JFL

JFL

it 88
.10 29
.30 aa.
2.20 649.
s.sn 1,475

.20 59.
'.2u 354
4.?0 1,386.
s.qu 1,593

.50

.50

50

00

.00

00

.00

50

.00

Page 19
Invoice # 10853635
Date 07/12/2018
Client 114995
Matter 15

JFL

 

Telephone conference with G. Kuklinski;

Review PMA invoice re third installment
payment; Prepare email to Mr. Hughes re
invoice;

Telephone conference with G. Kuklinski
regarding open issues;

Telephone conference with L. lreadwell
regarding Bridge 124; telephone
conference with G. Kuklinski regarding
various issues; review correspondence;
telephone conference with C. Bruno's
office regarding Ronca; commence
revising lists of responsibilities for
Benesch;

Finalize drafts of list of
responsibilities of Benesch and GPA
Authorized Representative;

Review, draft and transmit
correspondence re: responsibilities of
GPA Authorized Representative;

Review. draft and transmit
correspondence; review responsibilities
of Authorized Representative; commence
drafting Requcst for Proposals for
Authorized Representative;

Continue drafting RFP for Authorized
Representative; telephone conference
with M. Ganssle regarding insurance;

Telephone conferences with G. Kuklinski;
telephone conference with M. Ganssle
regarding insurance; draft letter
agreement regarding insurance and
transmit to working group; revise lists
of responsibilities for GPA Authorized
Representative and Bensch; finalize
draft of RFP and transmit to S. Langen
and Bensch;

6/14/;5

6/15/18

E/lB/lB

6/19/18

6/20/13

6/21/15

6/22/18

5/26/18

6/26/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 51 of 80

JFL

JFL

JFL

JFL

BLH

BLH

.40

.50

l.EU

.20

.20

.30

l,121.

147

118

177.

531.

59

59.

59.

BB.

00

.50

.00

00

00

00

00

50

Page 20
Invoice # 10863535
Date 07/12/2018
Client 114995
Matter 15

JFL

Telephone conference with G. Kuklinski;
telephone conference with J. Kutz; draft
second amendment to PPA; draft press
release regarding Bridge 202; review
further RFP for Authorized
Representative; review, draft and
transmit correspondence;

Telephone conference with G. Kuklinski;
finalize PPA Amendment No. 2 to PPA;

Telephone conference with G. Kuklinski
regarding various matters; review, draft
and transmit correspondence;

Telephone conference with G. Kuklinski;
review/revise Status Report and transmit
to G. Kuklinski;

Review, draft and transmit
correspondence regarding Ronca
easements; review, draft and transmit
multiple correspondence; telephone
conference with G. Kuklinski;

Telephone conference with G. Kuklinski;
review correspondence;

Telephone conference with G. Kuklinski;
review, draft and transmit
cerrespondence;

Review Ms. McClellan/Mr. Sharp emails re
outstanding invoices for TPA contract;
Prepare email to Mr. Hughes re status of
payment of invoice; Prepare email to Mr.
Sharp/Ms. McClelJan re inquiry made re
payment status;

Review Mr. Hughes email re status of
payments to PMA; Prepare and review
emails to/from Mr. Hughes re when and
where payment sent; Prepare email to Mr.
Sharp/Ms. McClellan re status of
payments;

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 52 of 80

Page 21
Invoice # 10863635
Date 07/12/2018
Client 114995
Matter 15

JFL

5/27/18 JFL .ve 206.50
correspondence;

6/28/16 JFL .Te 206.50

Review, draft and transmit

Review, draft and transmit

correspondence regarding bridges on
Little Creek Road and other matters;

6/29/18 JFL i.sc 1,121.00

-......_._...__ ____._..._

Review draft and transmit correspondence

regarding Little Creek Road; telephone
conference with S. Donahue regarding
same; review, draft and transmit

correspondence;

228.70 TOTAL HOURS

TOTAL SERVICES

HOURS RATE
BARBARA L. HOLLENBACH 5.40 295.00
JOHN F. LUSHIS, JR. 205.70 295.00
ZAID M. MOHIUDDIN 2.80 200.00
MATTHEW B. ANDERSEN 5.]0 200.00
JOCELYN C. HAMLIN 20 150.00
219.20
EXPENSES
1/01/18 Confersave Worldwide - Conference Call 12/6
and 12/11
3/01/18 Courier Service, FedEx delivered to James w
Kutz 2/13 Lushis
4/01/18 Confersave worldwide - Conference Calls,
MaICh JFL
5/01/18 Confersave worldwide - Conference Calls,

April, JFL

$ 63,884

.50

AMOUNT

1,593.
so,ssi.
560.
1,020.
30.

$ 63,884.

30.

15

25

27

00
50
00
00
00

50

.41

.09

.57

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 53 of 80

Page 22
Invoice 3 10853635
Date 07/12/2018
Client 114995
Matter 15
JFL
5/17/18 Courier Servicel FedE:-: delivered to Library
of Congress 5/1E! Lushis 14.76
TOTAL EXPENSES $ 113.35

TOTAL THIS INVOICE $ 63,997.85

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 1Page 54 of 80

Norris McLaugh|in & Marcus, P.A.

Northampton County General Purpose
Authority

Attn: David Hughes

669 Washington Street

Easten, PA 18042

For professional services rendered from July 2,
through July 31, 2018

Re: P3 Project

Total Fees
Total Expenses

Total This Invoice

 

Pennsy|vania Of'fice
515 West Hami|ton Street, Suite 502
Allentown, PA 18101
PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Invoice # 10864042
Date 08/01/2013
Client 114995
Matter 15

JFL

2018

$ 5,047.50
$ 337.50

$ 6,385.00

Case 5:19-cv-01314-|\/|AK Docu

Norris McLaughlin & Marcus, P.A.

ment 1 Filed 03/28/19 Page 55 of 80

 

Northarnpton County General Purpose
Authority

Attn: David Hughes

669 washington Street

F.`astonl FA 18042

For professional services rendered
through July 31. 2018

Re: P3 Projeet

7/02;13 JFL .60 177.00
v/os/ia JFL 2.ie 619.:0
7/06/13 BLH .20 59.€0
7/05/1@ JFL .ie ea.so
7/09/18 JFL _ee 265 50
7/10/18 JFL .ae 236.E0

Pennsylvania Office

515 West Hamilton Street, Suite 502
A|Ientown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax ID: XX-XXXXXXX

Page 1
Invoice § 10864042
Date 08/01/2018
Client 114995
Matter 15

JFL

from duly 2, 2018

Telephone conference with G. Kuklinski
regarding status of various matters;
draft and transmit correspondence to L.
Treadwell;

Telephone conferences with G. Kuklinski
regarding various bridges; draft letter
regarding Bridge 124 and Little Creek
Road bridges; research regarding Berton
Lawson; review, draft and transmit
multiple correspondence regarding
indemnity and other matters;

Review Ms. McClellan/Mr. Sharp emails re
status of second installment payment;
Prepare emails to Mr. Hughes and Mr.
Sharp re checking on payment;

Review, draft and transmit multiple
correspondence;

Telephone conferences with G. Kuklinski;
Review, draft and transmit multiple
correspondence;

Telephone conference with G. Kuklinski;
Review, draft and transmit
correspondence;

7/11/13

7/12/18

7/13/18

7/13/18

7/13/18

7/14/1a

7/16/18

?/17/13

7/17/18

7/17/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 56 of 80

JFL

JFL

JFL

JFL

ELH

BLH

JFL

.40

151
L".|-

.50

.20

.60

.40

.50

118

88.

29.

2,094

118

1,059

59.

177.

llB.

147.

.00

50

50

.50

00

.00

00

00

00

50

Page 2
Invoice # 10864042
Date 05/01/2018
Client 114995
Matter 15

JFL

Telephone conferences with G. Kuklinski;
review, draft and transmit
correspondence;

Telephone conference with G. Kuklinski;
review correspondence;

Review Mr. Sharp email re deadline for
second installment payment and prepare
email to Mr. Hughes re same;

Commence drafting memoranda regarding
Board vacancies; commence drafting
memoranda to Board regarding various
issues; telephone conference with D.
Hughes; prepare for Board meeting;

Telephone conference with G. Kuklinski;
review, draft and transmit
correspondence;

Continue external research regarding
Board vacancies/appointments; continue
drafLing memorandum;

Review, draft and transmit
correspondence;

Review and prepare emails from/to Mr.
Hughes/ Mr. Sharp/ Ms. McClellan re and
documents re recent installment payment
made te PMA (x?);

Review Mr. Hughes email re need for
third installment payment invoice;
Review file for invoice; Prepare email
to Mr. Sharp/ Ms. McClellan requesting
invoice; Review Ms. McClellan emails re
invoice; Prepare email to Ms. McClellan
re GPA to send second installment
remittance form with next payment (xS);

Telephone conference with G. Heras
regarding authorized representative;
review, draft and transmit

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 57 of 80

Page 3
Invoice # 10864042
Date 05/01/2018
Client 114995
Matter 15

JFL

correspondence;
7/18/18 JFL .20 59.00 Review, draft and transmit
correspondence regarding Little Creek
Road Bridge;
7/19/18 JFL 1.20 354.00 Meeting regarding Li:tle Creek Road
bridges;
7/19/15 JFL 1.00 [No Charge] Meeting regarding Little
Creek Road hridges;
7/20/18 JFL .60 177.00 Draft memorandum regarding open legal
matters;
21.50 TOTAL HOURS
TOTAL SERVICES S 6,047.50
HOURS RATE AMOUNT
BARBARA L. HOLLENBACH 1.30 295.00 383.50
JOHN F. LUSHIS, JR. 19.20 295.00 5,664.00
20.50 $ 6,047.50
EXPENSES
7/13/18 RMG Insurance - Retained for 93 Project 337.50
TOTAL EXPENSES $ 337.50

TOTAL THIS INVOICE $ 6,355.00

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 58 of 80

Norris McLaughlin & Marcus, P.A.

 

Pennsy|vania foice
515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Invoice # 10863636

Northampton County General Purpose Date 07/12/2018
Authority Client 114995
Attn: Shawn Langen/David Hughes Matter 26
2801 Emrick Boulevard, lst Ploor JFL

Beth]ehem, PA 18020

For professional services rendered from March 6, 2018
through June 30, 2018

Re: Right-to-Know Law Act

Total Fees $ 21,675 00
Total Expenses $ 248.16

Total This Invoice $ 21,923.16

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 59 01 80

Norris McLaughlin & Marcus, P.A.

 

 

Pennsy|vania Office

515 West Hamllton Street, Suite 502
A|Ientown. PA 18101

PH 610-391~1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Page l
Invoice # 10363636
Date 07/12/2018
Northampton County General Purpose Client 114995
Authority Matter 26
Attn: Shawn Langen/David Hughes JFL
2801 Emrick Boulevard. lst Floor
Bethlehem, PA 18020
For professional services rendered from March 6, 2018
through June 30, 2015
Re: Right-to-Know Law Act
3/06!1£ BLH 2.50 625.00 Review documents re: RTK requests;
3/07/18 JFL .30 [No Charge] Review, draft and transmit
correspondence regarding Sahl
Communications;
3/08/18 BLH 4.20 1,053.00 Review documents re: RTK requests;
3/09/15 BLH 5.10 1,275.00 Review documents for RTK reques:s;
3/09!18 JFL .30 fNo Charge} Continue revising/redacting
documente;
3/09/18 FJS 4.00 1,0£0.00 Review 757 GPA e:ails and attachments
for O'Hare RTK request;
3/]0/18 BLH 3.50 875.00 Review documents for RTK requests;
3/11/18 BLH 2.40 600.00 Review documents for ETK requests;
3/12/18 BLH 6.00 1,500.00 Review documents re: RTK requests;
3/12/15 FJS 3.80 950.00 Review 580 GPA emails and attachments

for O'Hare RTK request;

3/13,/13 BI.H 1.30 32'5.00 Review do:umen:s re: RTK reques:s,-

3/13/18

EHEEHlB

3/23/18

3/26/1e
a/Qv/ze
3/?3/19
3#29/13
3;30/13
4/02/18

1/02/18

4/02/18

4/03/18

&/03/18

4/04/18
4/05/18
4/06/13
1/09/13

4/09/18

4/10/18

dill/ia

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 60 01 80

BLH
BLH
ELH
BLH
BLH
BLI{

JFL

'f]
C~¢
(!1

BLH

JFL

BLH

BLH

BLH

BLH

JFL

BLH

BLH

fJ

.70

.50

.00

.90
.50

.50

.50

.50

.70

.20

.10
.10

.00

375.
375.

675.

.00

.00

.00

.00

.00

.00

.00

Page 2
Invoice # 10663636
Date 07/12/2018
Client 114995
Matter 26

JFL

 

Review 546 GPA emails and attachments
for O'Harc RTK request;

Review documents re: RTK request;

Review documents of attorney/client
privilege;

Review documents re: RTK request;
Review documents re: RTK request;
Review documents re: RTK reques:;
Eeview documents re: RTK request;
Review documents re: RTK request;
Review documents re: RTK request;

[No Charge] Commence reviewing Trust
Indenture;

Conference with JFL re: prelitigation
strategy on Kriger contract;

Review documents re RTH request;

[No Charge] Telephone conference with J.
Hehron regarding bond documents;

Review documents re RTK request;
Review documents re RTK request;
Review documents re RTK request;
Review documents re RTK request;

[No Charge] Review documents; telephone
conference with S. Langen;

Heview documents re RTK request;

Review documents re RTK request;

dfll/l§

1513/15

4/13/;8

4/24/lB

dfll/ZH

E/ll/l&

6/11/15

6/13f18

6/14/18

6/14/18

6/19/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 61 01 80

JFL

fSI,l{

BhH

BLH

JFL

JFh

BLH

BLH

_ET

+

20

525.0C

75.00

25.00

200.00

200.00

725.00

Page 3
Invoice § 10863636
Date 07/12/2018
Client 114995
Matter 26

JFL

fNo Charge] Continuc reviewing
redaction-related issues;

Final review of documents re RTK
request; Prepare draft letter to Mr.
O'Hare re documents being produced;

[No Charge] Finalize letter to B.
O'HEIE;

Review Attorney Gigliotti email re
Attorncy Hudas letter re County
disclosure of GPA information and draft
respense; Prepare email to Attorney
Gigliotti;

Rcview Mr. Lounsberry RTK request for 03
Project documents;

Telephone conference with JFL and Mr.
Kuklinski re RTK request for P3 Project
documents;

[No Charge§ Telephone conference with C.
Ktklinski and B. Hollenhach regarding
new RTKL reques:; Draft and transmit
correspondence regarding: same;

[No Charge] Draft and transmit letter to
Edward tounsberry;

Review Mr. Kuklinski email re
construction Jogs; Review P3 statute,
HTK provisions and possible exemptions
under general RTK law;

[No Charge] Telephone conference with G.
Huklinski regarding certified payroll;
review, draft and transmit
correspondence;

Review Benesch daily logs re Bridge 157,
punch list and final acceptance report
and certified payroll records for
production;

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 62 01 80

6/22/18 BLH 2.30

89.60

BARBARA L. HOLLENBACH
FREDERICK J. STELLATO

3/01/18

3/01/18

3/01/13

4/01/18

5/01/18

Page 4
Invoice # 10863636
Date 07/12/2018
Client 114995
Matter 26

JFL

675.00 Fina] review and redaction of documents
responsive to Mr. Lounsberry RTK
request; Prepare draft letter to Mr.
Lounsberry re response;

TOTAL HOURS

TOTAL ssRvIcEs $ 21,675.00
HOURS RATE AMOUNT
73.70 250.00 18,425.00
13.00 250.00 3,250.00
86.70 $ 21,675.00
EXPENSES
Courier Service, FedEx delivered to Bernie
O'Hare 2/15 Lushis 13-44
Courier Service, FedEx delivered to Bernie
O‘Hare 2/16 Lushis 17.85
CS Disco, Inc. - Legal Search Engine to
review documents, February 2018 142.60

CS Disco, Inc.

Legal Search Engine to

review Documents 60.86

Courier Service, FedEx delivered to Bernie

O'Hare 4/16 Lushis 13.41
TOTAL EXPENSES $ 248.16

TOTAL THIS INVOICE $ 21,923.16

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 63 01 80

Norris McLaughlin & Marcus, P.A.

 

Pennsy|vania Of'fice

515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Invoice # 10863636

Northampton County General Purpose Date 07/12/2016
Authority Client 114995
Attn: Shawn Langen/David Hughes Matter 26
2801 Emrick Boulevard, lst Floor JFL

Bethlehem, PA 18020

For professional services rendered from March 6, 2018
through June 30, 2016

Re: Right-to-Know Law Act

Total Fees $ 21,675.00
Tetal Expenses $ 248.16

Total This Invoice $ 21,923.16

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 64 01 80

Norris McLaughlin & Marcus, P.A.

 

Pennsy|vania Oft'lce
515 West Hamllton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Page 1
Invoice # 10863636
Date 07/12/2018
Northampton County General Purpose Client 114995
Authority Matter 26
Attn: Shawn Langen/David Hughes JFL
2801 Emrick Boulevard, lst Floor
Bethlehem, PA 18020
For professional services rendered from March 6l 2018
through June 30, 2018
Re: Right-to Know Law Act
3/06/18 BLH 2.50 625.00 Review documents re: RTK requests;
3/07/16 JFL .30 [No Charge] Review, draft and transmit
correspondence regarding Sahl
Communicatiens;
3/08/18 BLH 4.20 1,050.00 Review documents re: RTK requests;
3/09/18 BLH 5.10 1,275.00 Review documents for RTK requests;
3/09/18 JFL .30 [No Charge] Continue revising/redacting
documents;
3/09/18 FJS €.00 1,000.00 Review 757 GPA emails and attachments
for O'Hare RTK request;
3/10/18 BLH 3.50 875.00 Review documents for RTK requests;
3/11/18 BLH 2.40 600.00 Review documents for RTK requests;
3/12/18 BLH 6.00 1,500.00 Review documents re: RTK requests;
3/12/18 FJS 3.80 950.00 Review 580 GPA emails and attachments

for O'Hare RTK request;

3/13/18 BLH

'_l

.30 325.00 Review documents re: RTK requests.-

3/13/18

3/23/18

3/23/18

3/26/18
3/27/13
3/28/18
3/29/18
3/30/18
4/02/18

4/02/18

4/02/18

&fZ3/18

a£:3/18

4/04/18
4/05/18
4/06/18
4/09/18

4/09/18

4/10/18

4/11/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 65 01 80

FJS

BLH

FIS

BLH
BLH
BLH
BLH
BLH
BI.-II

J F'L

FJS

BLH

JFL

B LH
BLH
3 LH
BbH

JFL

BLH

BLH

rd

.70

.50

.50

.50

.50

50

.00

50

.20

.10
.10
.00
.10

.30

.60

.70

925

1,225.
375.
375.
875.
200.

350n

.00

.00

.00

30

00

.00

.00

.00

.30

.00

.00

.00

.00

Page 2
Invoice # 10863636
Date 07/12/2018
Client 114995
Matter 26

JFL

Review 546 GPA emails and attachments
for O'Hare RTK request;

Review

Review

privile

Review
Review
Heview
Review
Revicw

Review

documents

documents
935

documents
documents
documents
documents
documents

documents

I'E:

of

re:

ret

`L'C!

r(*!

re:

ref

RTK request;

attorney/client

PTK request;
RTK request;
RTK request;
RTK request;
RTK request;

RTK request;

[No Charge] Commence reviewing Trust
Inden:ure;

Conference with JFL re: prelitigation
strategy on Kriger contract;

Review documents re RTK request;

[No Charge]

Hehron
Revicw
Review
Review

Review

regarding
documents
documents
documents

documents

telephone conference with J.

bond documents;

re

I`E

'L’E

lf`&

RTK request;
RTK request;
RTK request;

RTK request;

[No Charge] Review documents; telephone
conference with S. Langen;

Review documents re RTK request;

Review documents re RTK request;

4/11/18

4/13/18

4/13/13

4/?4/18

6/11/13

E/ll/lE

6/1]/18

6/13{18

Eflé/lB

s/lq/ia

6}19/18

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 66 of 80

BLH

BLH

BLH

JFL

BLH

.EJ

200.00

725.00

Page 3
Invoice § 10863636
Date 07/12/2018
Client 114995
Matter 26

JFL

[No Chargcj Continue reviewing
redaction-related issues;

Final review of documents re RTK
request; Prepare draft letter to Mr.
O'Hare re documents being produced;

[No Charge] analize letter to B.
O'Hare;

Peview Attorney Gigliotti email re
Attorney Rudas letter re County
disclosure of GPA information and draft
response; Prepare email to Attorney
Gig;iotti;

Rcviow Mr. Lounsberry RTK request for 93
Project documents;

Telephone conference with JFL and Mr.
Kuklinski re RTK request for ?3 Project
documents;

[No Charge] Telephone conference with G.
Huklinski and B. Hollenbach regarding
new RTKL request; Draft and transmit
correspondence regarding: same;

[No Charge] Draft and transmit letter to
Edward Lounsberry;

Rcvicw Mr. Kuklinski email re
construction logs; Review P3 statute,
RTK revisions and possible exemptions
under general RTK law;

[No Charge] Telephone conference with G.
Huklinski regarding certified payroll;
revicw, draft and transmit
ccrrespondence;

Review Benesch daily logs re Bridge 157.
punch list and final acceptance report
and certified payroll records for
production;

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 67 of 80

6/22/18 BLH E.HU

89.60

BARBARA L. HOLLENBACH
FREDERICK J. STELLATO

3/01/18

3/01/18

3/01/13

4/01/18

5/01/18

Page 4
Invoice # 10863636
Date 07/12/2018
Client 114995
Matter 26

JFL

575.00 Final review and redaction of documents

responsive to Mr. Lounsberry RTK
request; Prepare draft letter to Mr.
Lounsberry re response;

TOTAL HOURS

TOTAL SERVICES $ 21,675.00
HOURS RATE AMOUNT
73.70 250.00 18,425.00
13.00 250.00 3,250.00
86.70 $ 21,675.00
EXPENSES
Courier Service, FedEx delivered to Bernie
O'Hare 2/15 Lushis 13.44
Courier Service, FedEx delivered to Bernie
O'Hare 2/16 Lushis 17.85
CS Disco, Inc. - Legal Search Engine to
review documents, February 2018 142.60
CS Disco, Inc. F Legal Search Engine to
review Documents 60.86
Courier Service, FedEx delivered Lo Bernie
O'Hare 4/16 Lushis 13.41
TOTAL EXPENSES $ 248.16

TOTAL THIS INVOICE $ 21,923.16

Case 5:19-cv-01314-|\/|AK Document 1

Norris McLaughlin & Marcus, P.A.

Filed 03/28/19 Page 68 of 80

 

Northampton County General Purpose

Authority
Attn: Shawn Langen/David Hughes
2801 Emrick Boulevard, lst Floor
Bethlehem, PA 18020

 

 

For professional

through July 31, 2015

Re: Right-to-Know Law Act

Total Fees

Total Expenses
Total This Invoice
Previous Balance

TOTAL AMOUNT DUE

Pennsy|vania Office

515 West Hamilton Street, Suite 502
A||entown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Invoice # 10864044

services rendered from July 2, 2018

Date 08/01/2018
client 114995
Matter 26
JFL

$ 575.00

$ 121.72

$ 696.72

$ 21,923.16

$ 22,619.88

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 69 of 80

Norris McLaughlin & Marcus, P.A.

 

 

Pennsy|vania Office

515 West Hamilton Street, Suite 502
Allentown, PA 18101

PH 610-391-1800 | FX 610-391-1805
Fed Tax lD: XX-XXXXXXX

Page 1
Invoice # 10854044
Date oa/ol/:ois
Northampton County General Purpose Client 114995
Authority Matter 26
Attn: Shawn Langen/David Hughes JFL
2801 Emrick Boulevard, lst Floor
Bethlehem, PA 18020
For professional services rendered from July 2, 2018
through July 31, 2018
Re: Rignt-to-Know Law Act
7/02/18 JFL 2.10 525.00 Telephone conference with D. Hughes;

review document relating to RTKL
request; review, draft and transmit
multiple correspondence;

7/20/18 JFL .20 50 00 Communications with Attorney Josh Bloom
regarding Loudensberry RTKL request;

2.35 TOTAL HOURS
TOTAL SERVICES $ 575.00
HOURS RATE AMOUNT
JOHN F. LUSHIS, JR. 2.30 250.00 575.00

2.30 $ 575.00

7/01/18

7/01/13

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 70 of 80

EXPENSES

CS Disco, Inc. - Monthly Document Review
Repository and Search Fees

CS Disco, Inc. - Montnly Document Review
Repository and Search Fee

TOTAL EXPENSES
TOTAL THIS INVOICE

PREVIOUS BALANCE

TOTAL AMOUNT DUE

 

Page 2
Invoice # 10854044
Date 08/01/2018
Client 114995
Matter 26
JFL

60.86

60.66

$ 121.72

$ 696.72

$ 21,923.16

$ 22,619.86

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 71 of 80

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 72 of 80

RESOLUTION OF THE BOARD OF DIRECTORS
NORTIIAMP'I`ON COUNTY GENERAL PURPOSE AUTHOR.ITY

WHER.EAS, Northampton County General Ptupose Authority (this “Authori!y”) is a
body corporate and politic constituting a public entity created and existing under thc provisions
ochnnsylvania Municipality Authoritics Act of 1945, 56 Pa. C.S.A.§SGOI er seq. as amended;

WHEREAS, in December 2015, this Authority issued a Request for Proposals (“RFP”)
for the provision of legal services to this Authority; and

WHEREAS, in response to the RFP, this Authority received proposals from six (6) law
finns;

WHEREAS, at a meeting of the Board of" this Authority on February 2, 2016, the Board
ol` this Authority heard presentations from each of thc law firms that responded to the R.FP and
subsequent to such presentations, the Board of this Authority decided to retain the services ol`
Norris, McLaughlin & Marcus, P.A. (“MWM") and, specifically, John F. Lushis, .Ir., a member
of NMM (“Lushis"); and

WHEREAS, thc Board of this Authority wishes to evidence hereby thc retention of
NMM and, specifically, Lushis to serve as the Solicitor to this Authority and to provide legal
services to this Authority.

NOW, THEREFOR.E, BE lT RESOLVED by the Board of this Authority, as follows:

l. '[`hc Board hereby retains NMM and. specifically Lushis, to serve as Solicitor to
this Authority and to provide legal services to this Authority in accordance with and pursuant to
the terms and conditions ol`thc “contract ol" cngagemenl" (the “Contract of Engagement”) dated
the date hereof, which Contract of Engagemcnt has been submitted to the Board of this
Authority.

2. The Board of this Authority hereby approves the Contract of Engagement and
hereby authorizes the Chairman and any Vice Chairman ol` this Authority to execute and deliver
the Contract oi`Engagemcnt on behalf of this Authority and to do and perform for or on behaif of
this Authority and in the name of this Authority all such acts and deeds as may bc nccessary,
desirable or convenient to carry out the intent and purpose of this Resolution.

3. I` his Resolution shall become effective immediately.

4. All previous resolutions of thc Board o[` this Authority arc hereby repealed to the
extent that they arc inconsistent with provisions hereof

Case 5:19-cv-01314-|\/|AK Doeument 1 Filed 03/28/19 Page 73 of 80

DULY ADOP'l`ED, this _ day oi`March, 2016, by the Board of the Northampton
County General Purpose Authority, in lawtill session duly assembled.

NOR'I`HAMPTON COUNTY GENERAL
PURPOSE AUTHORITY

By:

 

(Assistant) Seeretary

(SEAL.)

Case 5:19-cv-01314-|\/|AK Doeument 1 Filed 03/28/19 Page 74 of 80

Case 5:19-cv-01314-l\/|AK Doeument 1 Filed 03/28/19 Page 75 of 80

John F. Lushis, Esq.

From: John F. Lushis, Esq.

Sent: Monday. May 9, 2016 4:25 PM

To: John A. Brown,' Shawn K. Langen (langen032@gmail.com)

Subject: Legal Fees

Attachments: NMM Lega| Fees P3 Pre-Bill (5-9-16).pdf; Buchanan ingersoll Engagement Letter.pdf

Attached is a summary of our legal fees on the P3 project and also Buchanan, lngersoil's engagement letter. A few
comments:

1. The attached summary covers all of our work on this Project over a period of four months and includes
attendance at numerous meetings and a substantial amount of drafting on the PPA.

1. Our tirm's engagement letter is less than explicitly clear on the hourly rate to be charged for a P3 project of this
complexity. My current hourly rate is 5345 but l propose an hourly rate of $295. The volume of work has been and will
be significant and my role here is not simply to be a solicitor but to assist the County where l was born,reared and have
lived to accomplish a very laudable objective. l feel fortunate to be part of this. The proposed rate of$295 is
substantially lower than PFM's and, as you will seel Buchanan's rate of $580/hour.

2. l will work with you regarding payment. le only request is that
our fiscal year ends on 11/30 so by 11/10, | would like to have the outstanding balance paid or ata level that is not
substantial.

Please advise of questions/comments My sincere thanks to both of you.

John

John F. Lushis, lr., Esq. | Member

Norris McLa ugh|in & Marcus, P.A.

t: 610.391.1800 | f: 610.391.1805 | e: jlushis@nmmiaw.com | www.nmmlaw.com PA Of’r`lce: 515 W. Hami|ton Street |
Suite 502 l Allentown, PA 18101 Bridgewater, N.l 1 New York. N¥ | A|lentown, PA

Pursuant to Treasury Regu|ations, any U.S. Federal tax advice contalned ln this communication, unless otherwise stated,
is not intended and cannot be used for the purpose of avoiding tax~related penalties.

Notice: Uniess explicitly and conspicuously designated as ‘E-Contract lntended', this e-maii does not constitute a
contract offer, a contract amendment, or an acceptance of a contract oifer. This e-mai| does not constitute consent to
the use of sender's contact information for direct marketing purposes or for transfers of data to third parties.

Notice: This message and any attached file is intended for the use of the individual or entity to which it is addressed and
may contain information that is privileged, confidential and exempt from disclosure under applicable |aw. lf the reader is
not the intended recipient, you are hereby notified that any dissemination, distribution or copying oithis
communication is strictly prohibited Nothing in this e-mail message should be construed as a legal opinion. lf you have

Case 5:19-cv-01314-l\/|AK Doeument 1 Filed 03/28/19 Page 76 of 80

Case 5:19-cv-01314-l\/|AK Doeument 1 Filed 03/28/19 Page 77 of 80

REsoLUTroN on THE BOARD orr DiRECToRs
NoRTI-JM£PTQN coUNTY GENE.RAL PURPoSE Au'_r'HORlTY

WHEREAS, Northampton County General Purpose Authority (tliis “Aatlrorr‘ry”) is a
body corporate and politic constituting a public entity created and existing under the provisions
of the Peruisylvania Municipality Authorities Act of 1945, _56 Pa. C.S.A.§StiOl et scg., as
amended; and

WH.EREAS, by Resolution dated March 1, 2016 (the “Mrrrch 2016 Resalu!iorz"), the
Board oi` the Authority resolved, among other things, to enter into a private-public partnership
project with the County of Northarnplon (the “Coltnty") for the replacement-,_ rehabilitation and
maintenance of thirty-four (34) bridges located within the County pursuant to Act 88 (the “P3
Prajcct"); and

WHEREAS, since the adoption of the March 2016 Resolution, the Solicit'or to this
Authority has been extensively involved in meeting with officials of the County and draRing
documents to advance the P3 Project; and

W'HEREAS, the Board of this Autlrority has determined that in connection with the P3
Project nod, in particular, the selection of the Privatc Entity with which the Attthority will enter
into the Public Private Agreement, the Authority will need certain financial advisory end
specialized legal sorvices, in addition to the services that have been provided by this Aut`hority‘s
Soiicilor consistent with Mm‘ch 2015 Resolution and that will need to be provided by this
Authority’s Solicitor to complete the PS Projecl'.; and

WHEREAS, this Authority has identified Public Finance Management, Inc. (“PFM')
and Buchanan, lngersoll & Rooney, P.C. (“BLE") as being professionals that can provide the
financial advisory services and specialized legal services that this Authority will need and desires
hereby to authorize and approve such actions as shall be necessary and appropriate in connection
with the engagement of such prot`cssit:)nrtlsl

NOW, THEREFORE, BE l'I' RESOLVED by the Board, as follows:

l. The foregoing recitals are incorporated herein as though the same were more fully
set forth at length.

2. This Authority is hereby authorized to engage Pl'~`M to provide financial advisory
services in substantial accordance with the letter from PFM to the Authot’ity ii'om PFM dated
April 25 , 2l.ll6.

3. This Authority is hereby authorized to engage BIR to provide legal services in
substantial accordance with the letter front PI~`M to the Anthority from dated May 9, 2016.

4. The Solicitor' of this Authority is hereby authorized to continue to pert`on'n ali
services necessary, consistent with his role as Solicitor, to advance and implement the P3 Project
with such Solicitor’s hourly fee to be 'i`wo Hundred Ninety-'Five Dollars ($29$.00).

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 78 of 80

5. The engagement of PFM and BIR and the continued performance of services by
this authority’s Solicitor are contingent upon the agreement by the County to reimburse the
Authority t`or (a) any and all fees and costs associated with thc engagement and the provision of
professional services by PFM and BIR and (h) the fees of this Authority‘s Solicitor.

6. in order to effect the provisions of this Resolutioo, the Chajr, any Vice Chsir, the
Solicitor of this Authority or other proper officers of this Authority are authorized, empowered
and directed `to negotiate the terms o£, to approve the form of and to execute, aelcnowicdge, attest
and deliver (a) any engagement letter with PFM or BIR as may be necessary; and (h) such other
documents, instruments agreements and certificates as may be necessary, proper or desirable, in
their discretion or in the opinion ot` the Authority's Solicitor, to accomplish the provisions of this
Reso|`rrtion includingl without limitation, an agreement with the County for the reimbursement 'of
any and all fees and costs associated with the engagement and the provision of professional
services by PFM and BIR and (h) the fees of this Authority’s Soiicitor substantially in the form
of the letter agreement heretofore submitted to the Board of this Authority.

7. The Bourd hereby approves and ratities all action heretofore taken in the name
and on behalf of this Authority in contraction with the Pft Project by the Chair and Soiicitor of
this Ar.rthority and authorizes and directs any of this Authotity's oH'rcers, after consultation with
the Authority’s Solicitor, to do any and all acts and things and to execute and deliver any and all
documents, instruments agreements certificates, letters and the like necessary, proper or
desirable to effect the 133 Projeot on substantially the terms and conditions set forth herein and in
the Man:h 2016 Resolution.

8. This Resolution shall become effective immediately.

9. ln the event any provision, section, sentence, clause or part of this Resolution
shall be held invalid, such invalidity shall not affect or impair any remaining provision, section,
sentence, clause or part of this Resolulion, it being thc intent ot_` the Board that such remainder
shall he and shall remain in full force and effect All previous resolutions ot' the Board are
hereby repealed to the extent that they are inconsistent with provisions hereof.

lD. Capit`alized terms used but not defined herein shall have the meaning given to
such terms in the March 2016 Rcsolutiou.

DULY ADOP‘I'ED, this 6:*' day of September, 2016, by the Board of the Northampton
County General Purposc Authcrit.y, in an't`rrl session duly assembled

NORTHAMPTON COUNTY GENERAL
PURPOSE AUTHO RITY

Br/_Y..JIE§Q/rttes;r€a_»\_r/LM~

(Assistant) Seci‘ctary

(SEAL]

l‘J

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 79 of 80

Case 5:19-cv-01314-|\/|AK Document 1 Filed 03/28/19 Page 80 of 80

Northampton County
General Purpose Authority
Meeting Minutes

8:15 a.m. on January 3, 2017

The monthly meeting of the Northampton County General Purpose Authority was held on
Tuesday. January 3, 2017, at 8: 15 e.m. The meeting was held in Northampton County Courthouse,
3“' F|oor, County Couneil Chambers, Room #31 l 6, 669 Washington Street, Easton, PA.

lTEM #1 -CALL TO ORDER-ATTENDANCE
Mr. Langen called the meeting to order at 8:15.

Attendance:
Shmvn Langen, Shawn Dono.hue, Miehael Dowd, Mark Sehiuvone, Helene Whitaker, Neal Koplin,

Soiicitor:
John F. Lushis, Jr., Esq.

Sta ff:

Mar|c llartney, I)Cl~‘.l) Administrator David Hughes, DCED Finance Speeialist
Denise Drake, DCED Acting Executive Seeretaiy

Ahsent:
Margaret Ferraro

ITEM #2- APPROVAL OF MINUTES FRO]\'I Noven\!gcr l. 2016

'I`hc minutes were unanimously approved on a motion by Ms. Whita.ker, seconded by Mr.
Dowd. Mr. Donahue abstained.

ITEM #3 - 'I`REASURER’S REPORT
3.1 Mr. I~Iughes reviewed Novernber 30, 2016 Treosurer’s Repoxt.
MO']`ION: To approve the 'l`reasurcr’S Report as presented
Mr. Dowd made the motion. lt was seconded by Mr. Schiovonc. The motion em'ried.

3.2 Invoices - Mr. Hughes reviewed the invoices that have been paid to date and that need
to be paid.

Mr. Langen made the motion to approve as presented. Mr. Koplin seeonded the
motion. The motion canied.

